         Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 1 of 123




1                                                                     The Honorable Robert J. Bryan

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                         No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                          DEPOSIT ION DESIGNATIONS
                                                        OF BRUCE A. SCOTT, JR. AS
11                                 Plaintiffs,          RULE 30 (B)( 6) DESIGNEE OF
                                                        THE GEO GROUP, INC.
12          v.

13   THE GEO GROUP, INC., a Florida
     corporation,
14
                                   Defendant.
15

16          Plaintiffs present (1) Plaintiffs’ designations of the Deposition of Bruce A. Scott, Jr.,

17   as a rule 30(b)(6) designee of The GEO Group, Inc., and (2) Defendant’s counter-

18   designations and objections. The designated pages are attached, with Plaintiffs’ designations

19   highlighted in yellow and Defendant’s counter-designations highlighted in green.

20          DATED this 24th day of April, 2020.

21                                               SCHROETER GOLDMARK & BENDER

22                                               s/ Jamal N. Whitehead
                                                 Adam J. Berger, WSBA #20714
23                                               Lindsay L. Halm, WSBA #37141
                                                 Jamal N. Whitehead, WSBA #39818
24
     DE P. DE SIGNAT IONS OF SCOT T GE O                      SC H ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
     30(B)(6) DE SIGNE E (17-cv-05769-RJB) - 1                       Phone (206) 622-8000 Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 2 of 123




1                                            810 Third Avenue, Suite 500
                                             Seattle, WA 98104
2                                            Tel: (206) 622-8000 ~ Fax: (206) 682-2305
                                             berger@sgb-law.com
3                                            halm@sgb-law.com
                                             whitehead@sgb-law.com
4
                                             THE LAW OFFICE OF R. ANDREW FRE E
5                                            Andrew Free (Pro Hac Vice)
                                             P.O. Box 90568
6                                            Nashville, TN 37209
                                             Tel: (844) 321-3221 ~ Fax: (615) 829-8959
7                                            andrew@immigrantcivilrights.com

8                                            OPEN SKY LAW, PLLC
                                             Devin T. Theriot-Orr, WSBA # 33995
9                                            20415 – 72nd Avenue S, Suite 110
                                             Kent, WA 98032
10                                           Tel: (206) 962-5052
                                             devin@opensky.law
11
                                             MENTER IMMIGRATION LAW, PLLC
12                                           Meena Menter, WSBA #31870
                                             8201 164th Ave NE, Suite 200
13                                           Redmond, WA 98052
                                             Tel: (206) 419-7332
14                                           meena@meenamenter.com

15                                           Class Counsel

16

17

18

19

20

21

22

23

24
     DE P. DE SIGNAT IONS OF SCOT T GE O                     SC H ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
     30(B)(6) DE SIGNE E (17-cv-05769-RJB) - 2                      Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 3 of 123




1                                  CERTIFICATE OF SERVICE

2            I hereby certify that on April 24, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to
3    the following:

4    Devin T. Theriot-Orr                         R. Andrew Free
     OPEN SKY LAW, PLLC                           THE LAW OFFICE OF R. ANDREW FREE
5    20415 – 72nd Avenue South, Suite 110         PO Box 90568
     Kent, WA 98032                               Nashville, TN 37209
6    devin@opensky.law                            andrew@immigrantcivilrights.com
     Attorney for Plaintiff                       Attorney for Plaintiff
7

8    Meena Menter                                 Joan K. Mell
     MENTER IMMIGRATION LAW PLLC                  III BRANCHES LAW, PLLC
9    8201 – 164th Avenue NE, Suite 200            1019 Regents Boulevard, Suite 204
     Redmond, WA 98052                            Fircrest, WA 98466
10   meena@meenamenter.com                        joan@3ebrancheslaw.com
     Attorney for Plaintiff                       Attorney for Defendant
11

12   Colin L. Barnacle
     Ashley E. Calhoun
13   Christopher J. Eby
     Adrienne Scheffey
14   AKERMAN LLP
     1900 Sixteenth Street, Suite 1700
15   Denver, CO 80202
     colin.barnacle@akerman.com
16   ashley.calhoun@akerman.com
     christopher.eby@akerman.com
17   adrienne.scheffey@akerman.com
     Attorneys for Defendant
18

19          DATED at Seattle, Washington this 24th day of April, 2020.

20
                                                     s/ Virginia Mendoza
21                                                   VIRGINIA MENDOZA, Legal Assistant
                                                     Schroeter Goldmark & Bender
22                                                   810 Third Avenue, Suite 500
                                                     Seattle, WA 98104
23                                                   Tel: (206) 622-8000
                                                     mendoza@sgb-law.com
24
     DE P. DE SIGNAT IONS OF SCOT T GE O                     SC H ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
     30(B)(6) DE SIGNE E (17-cv-05769-RJB) - 3                      Phone (206) 622-8000 Fax (206) 682-2305
       Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 4 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 1
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                              AT TACOMA
      _________________________________________________________

      UGOCHUKWU GOODLUCK NWAUZOR,    )
      FERNANDO AGUIRRE-URBINA,       )
      individually and on behalf of  )
      all those similarly situated,  )
                                     )
                Plaintiffs,          )
                                     ) No. 17-cv-05769-RJB
         vs.                         )
                                     )
      THE GEO GROUP, INC., a Florida )
      corporation,                   )
                                     )
                Defendant.           )
      _________________________________________________________
                 VIDEO DEPOSITION UPON ORAL EXAMINATION OF
                             BRUCE A. SCOTT, JR.
                       AS A RULE 30(b)(6) DESIGNEE OF
                         THE GEO GROUP, INC.
      _________________________________________________________

                        810 Third Avenue, Suite 500

                             Seattle, Washington




      DATE:   Tuesday, December 10, 2019
      REPORTED BY:     Donald W. McKay, RMR, CRR, CCR 3237


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 5 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 2
  1                         A P P E A R A N C E S
  2
      FOR THE PLAINTIFFS:
  3
                   JAMAL N. WHITEHEAD, ESQ.
  4                REBECCA J. ROE, ESQ.
                   Schroeter Goldmark & Bender
  5                810 Third Avenue, Suite 500
                   Seattle, Washington 98104
  6                206.622.8000
                   whitehead@sgb-law.com
  7                roe@sgb-law.com
  8   FOR THE DEFENDANT:
  9                JOAN K. MELL, ESQ.
                   III Branches Law PLLC
 10                1019 Regents Boulevard, Suite 204
                   Fircrest, Washington 98466
 11                253.566.2510
                   joan@3brancheslaw.com
 12
      ALSO PRESENT:
 13
                   LANE POLOZOLA, ESQ.
 14                Assistant Attorney General
                   State of Washington
 15                Office of the Attorney General
                   800 Fifth Avenue, Suite 2000
 16                Seattle, Washington 98104
                   206.464.7744
 17                lane.polozola@atg.wa.gov
 18                LINDSEY LEWIS
                   Videographer
 19
 20
 21
 22
 23
 24
 25

                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 6 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 3
  1                                 I N D E X
  2   EXAMINATION BY                                      PAGE
      ________________________________________________________
  3
      MR. WHITEHEAD.......................................                6
  4
  5
  6                             E X H I B I T S
  7   NUMBER       DESCRIPTION                            PAGE
      ________________________________________________________
  8
      Exhibit 353     Plaintiffs' Amended Notice of                       9
  9                   Videotaped Rule 30(b)(6) Deposition
                      to The GEO Group
 10
      Exhibit 354     GEO's Fed. R. Civ. P. 26(a)(1) Initial              13
 11                   Disclosures
 12   Exhibit 355     Untitled spreadsheets                               23
                      (GEO-Nwauzor 084666)
 13
      Exhibit 356     Contract - Statement of Work                        32
 14
      Exhibit 357     Defendant The GEO Group, Inc.'s                     43
 15                   Responses to Plaintiff Chao Chen's
                      First Interrogatories and Requests
 16                   for Production
 17   Exhibit 358     Composite - Billing from The GEO Group              55
                      to DHS ICE
 18
      Exhibit 359     Monthly Voluntary Worker Program                    61
 19                   Spend - 2005-2016
 20   Exhibit 360     Spreadsheet titled Northwest ICE                    64
                      Processing Center Facility Financial
 21                   Statements
 22   Exhibit 361     Performance-based National Detention                93
                      Standards 2011
 23
      Exhibit 362     Batch Listing - Batch No. 3683 -                    96
 24                   04/18/2006
 25

                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 7 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 4
  1                     E X H I B I T S (continued)
  2   NUMBER       DESCRIPTION                            PAGE
      ________________________________________________________
  3
      Exhibit 363     Memorandum dated April 12, 2012, to                 104
  4                   Associate Warden McHatton from
                      Classification, Singleton and Heye,
  5                   re: Voluntary Work Program 2011 PBNDS
                      Standards
  6
      Exhibit 364     E-mail chain dated August 30, 2014,                 106
  7                   to Lowell Clark from Bill McHatton,
                      re: Voluntary Work Program
  8
      Exhibit 365     Letter dated May 30, 2018, to Peter                 110
  9                   Edge from (redacted)
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 8 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 5
  1         Seattle, Washington; Tuesday, December 10, 2019
  2                                 10:13 a.m.
  3
  4              THE VIDEOGRAPHER:      We're now on the record.
  5              Today's date is December 10, 2019.          The time is
  6   now 10:13 a.m.
  7              This is the video-recorded deposition of Bruce
  8   Scott, 30(b)(6) representative for The GEO Group, Inc.,
  9   in the matter of Ugochukwu Goodluck Nwauzor, et al.,
 10   versus The GEO Group, Inc., pending in the United States
 11   District Court, Western District of Washington at
 12   Seattle, Case No. 17-cv-05769-RJB.
 13              This deposition is at the request of the
 14   plaintiff.
 15              My name is Lindsey Lewis, your videographer,
 16   here with Don McKay, your court reporter.             We represent
 17   Seattle Deposition Reporters.
 18              This deposition is taking place at Schroeter
 19   Goldmark & Bender, 810 Third Avenue, Suite 500, Seattle,
 20   Washington, 98104.
 21              Will counsel please identify and state your
 22   appearances for the record.
 23              MR. WHITEHEAD:     Good morning.      Jamal Whitehead
 24   on behalf of Mr. Nwauzor and the certified class.
 25              MS. ROE:   Rebecca Roe with Jamal Whitehead.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 9 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                      Page 6
  1              MS. MELL:   Joan Mell.      GEO.
  2              Bruce Scott, witness, 30(b)(6).
  3              MR. POLOZOLA:    My name is Lane Polozola.          I am
  4   counsel for the State of Washington in a separate
  5   consolidated lawsuit, Washington versus GEO.
  6              THE VIDEOGRAPHER:      Will the court reporter
  7   please administer the oath.
  8
  9   BRUCE A. SCOTT, JR.                 called as a witness in the
 10                                       above-entitled cause, being
 11                                       first duly sworn, testified
 12                                       as follows:
 13
 14                          E X A M I N A T I O N
 15   BY MR. WHITEHEAD:
 16       Q.     Good morning, Mr. Scott.       We met yesterday when
 17   I deposed you in your individual capacity.             I will
 18   introduce myself again, though, for the benefit of the
 19   record.    I'm Jamal Whitehead.        I represent Mr. Nwauzor,
 20   as well as Mr. Aguirre-Urbina in their lawsuit against
 21   The GEO Group.
 22              Mr. Scott, could you please state and spell your
 23   name for the record.
 24       A.     Bruce Arnold Scott, Jr.       B-R-U-C-E, A-R-N-O-L-D,
 25   S-C-O-T-T, J-R.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 10 of 123
                         GEO Objections Foundation, FRE
Bruce Scott, Jr.                                             December 10, 2019
                         402, 701, 802.

                                                                       Page 7
  1       Q.     I take it your employment status didn't change
  2   overnight, you are still a GEO employee?
  3       A.     Yes.
  4       Q.     Well, we covered three ground rules at the
  5   outset of your deposition yesterday.                I'd like to cover
  6   them again, because I think it's always good to have
  7   them front and center in your mind.
  8              First and foremost is that this is not a
  9   practice.    We are to conduct ourselves as if the judge
 10   and the jury were here today and ready to make a
 11   decision.    Do you understand that?
 12       A.     Yes.
 13       Q.     And with the help of the written transcript and
 14   the video, the judge and the jury will use them to
 15   assess your cooperation and your credibility.               Do you
 16   understand that?
 17       A.     Yes.
 18       Q.     Second off, I am not a mind reader.             If there is
 19   anything that prevents you from giving full and accurate
 20   testimony, will you let me know?
 21       A.     Yes.
 22       Q.     And that goes for my questions.             I'll do my best
 23   to ask good questions; but to the extent you don't
 24   understand something that I've asked, will you let me
 25   know?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                           GEODocument
      Case 3:17-cv-05769-RJB  Objections Foundation,
                                          294 FiledFRE
                                                     04/24/20 Page 11 of 123
                            402, 701, 802.
Bruce Scott, Jr.                                             December 10, 2019

                                                                           Page 8
  1       A.     Yes.
  2       Q.     And then, finally, I'm looking for your full
  3   cooperation.      I want your best and most accurate
  4   testimony.     Do you understand that?
  5              MS. MELL:     Object to the form.
  6              THE WITNESS:        Yes.
  7   BY MR. WHITEHEAD:
  8       Q.     I am going to ask many yes or no questions,
  9   because I want to work efficiently to get us out of here
 10   today.     To the extent I ask you a yes or no question,
 11   will you give me a yes or no answer?
 12              MS. MELL:     Object to the form.
 13              THE WITNESS:        Yes.
 14   BY MR. WHITEHEAD:
 15       Q.     So the deposition today is different than the
 16   deposition that you gave yesterday in that you've been
 17   designated by The GEO Group to testify on the company's
 18   behalf about information known or reasonably known to
 19   GEO on certain subjects.               Is that your understanding of
 20   why you're here today?
 21       A.     Yes.
 22       Q.     And have you agreed to testify on GEO's behalf
 23   today?
 24              MS. MELL:     Object to the form.
 25              THE WITNESS:        Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 12 of 123
Bruce Scott, Jr.        GEO Objections Foundation, FRE   December 10, 2019
                        402, 701, 802.

                                                                      Page 9
  1   BY MR. WHITEHEAD:
  2       Q.     And you understand that your answers are binding
  3   on the company?
  4              MS. MELL:   Object to the form.
  5              THE WITNESS:     Yes.
  6              MR. WHITEHEAD:      This will be 353.
  7              (Exhibit 353 marked for identification.)
  8   BY MR. WHITEHEAD:
  9       Q.     Mr. Scott, you've just been handed Exhibit 353.
 10   Have you seen this document before?
 11       A.     Let me review.
 12              Yes.
 13       Q.     And the matters of examination begin on page
 14   four.    Have you reviewed those?
 15       A.     Yes.
 16       Q.     Tell me what GEO did to prepare you to provide
 17   testimony about information known or reasonably
 18   available to the company about the matters listed in the
 19   30(b)(6) deposition notice that is Exhibit 353.
 20              MS. MELL:   Object to the form.
 21              THE WITNESS:     I just reviewed the standards, the
 22   ICE standards, related to this deposition.
 23   BY MR. WHITEHEAD:
 24       Q.     Anything else?
 25       A.     Some documents -- some documents that have been


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 13 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 10
  1   produced already, to my knowledge, reviewed those just
  2   for subject knowledge.
  3       Q.     Anything else?
  4       A.     No.
  5       Q.     So you said ICE standards.        What ICE standards
  6   did you review to prepare for the deposition today?
  7       A.     The 2011 Revision 16 PBNDS standards, which is
  8   the Performance-Based National Detention Standards.
  9       Q.     That's a rather lengthy document.         Were there
 10   any particular sections that you focused on?
 11       A.     Particularly on the Voluntary Work Program
 12   section.
 13       Q.     Section 5.8?
 14       A.     That sounds about right.       But like you said,
 15   it's a very lengthy document.
 16       Q.     Any other sections within the 2011 PBNDS that
 17   you recall reviewing to prepare for your testimony today
 18   as the 30(b)(6) designee?
 19       A.     No.
 20       Q.     You said documents that you believe have been
 21   produced.    Which documents are you referring to?
 22       A.     There was several documents, items along the
 23   lines of some of these questions in Exhibit A and
 24   throughout this.      I can't recall specifically which
 25   documents, but they relate to this 30(b)(6) notice.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 14 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 11
  1       Q.     How many documents did you review?
  2       A.     Maybe four.
  3       Q.     And were they documents with narrative
  4   descriptions?     Spreadsheets?      Give me an idea of the
  5   type of documents that you reviewed.
  6       A.     I remember a spreadsheet and I remember a
  7   disciplinary action form.
  8       Q.     What was the spreadsheet about?
  9       A.     The spreadsheet had to do with numbers related
 10   to the Voluntary Work Program and just overall numbers
 11   of the 2016 Voluntary Work Program and expenditures of
 12   the facility.
 13       Q.     When did you review these documents, both the
 14   ICE standards as well as the other documents that you
 15   mentioned?
 16       A.     Last night.
 17       Q.     Are there any other sources of information that
 18   you reviewed or had access to, to prepare for your
 19   deposition today?
 20       A.     No.
 21       Q.     Please list for me the people that provided
 22   factual information with respect to any of the matters
 23   that you expect to testify to today as GEO's 30(b)(6)
 24   designee.
 25       A.     I didn't speak to anybody about the 30(b)(6)


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 15 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 12
  1   deposition notice.
  2       Q.     Did you learn any facts from your attorney in
  3   the context of preparing for your 30(b)(6) testimony?
  4              MS. MELL:   Object to the form.
  5              You don't have to answer anything that's
  6   privileged.
  7              THE WITNESS:    I'm not answering that question,
  8   sir.
  9              MR. WHITEHEAD:    Well, the rule is a little bit
 10   different in the context of a 30(b)(6) deposition.                  To
 11   the extent the deponent learns facts from counsel,
 12   attorney-client privilege is waived.
 13              So, Ms. Mell, for the record, what is your
 14   instruction to the witness?
 15              THE WITNESS:    I can't instruct the witness --
 16   I'm not going to instruct the witness not to answer.
 17   There is a privilege that is associated with your past
 18   question.    I don't know what you want to ask now and I
 19   can't object to it until I know what you're asking him.
 20   BY MR. WHITEHEAD:
 21       Q.     My question is, Mr. Scott, did you learn any
 22   facts in the context of preparing for this 30(b)(6)
 23   deposition from counsel?
 24       A.     No.
 25       Q.     Are you able to tell us everything that GEO


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                           GEO Objections Foundation, FRE
      Case 3:17-cv-05769-RJB
                           402,Document
                               701, 802. 294 Filed 04/24/20 Page 16 of 123
Bruce Scott, Jr.                                            December 10, 2019

                                                                       Page 13
  1   knows or has available to it with respect to the matters
  2   listed in the 30(b)(6) notice that is Exhibit 353?
  3              MS. MELL:    Object to the form.
  4              THE WITNESS:      To the best of my ability.
  5   BY MR. WHITEHEAD:
  6       Q.     Are there any matters that you feel unprepared
  7   or uncomfortable testifying about?
  8       A.     No.
  9              MS. MELL:    I would, just for the record, note
 10   that we haven't waived any of the objections.
 11   BY MR. WHITEHEAD:
 12       Q.     Are you aware that GEO has filed a counterclaim
 13   against the named plaintiffs for unjust
 14   enrichment/offset?
 15       A.     No.
 16       Q.     What is GEO's claimed offset amount?
 17       A.     From my understanding, the offset amount that is
 18   claimed in the documentation I reviewed was $28.12.
 19       Q.     And the document that you reviewed, do you know
 20   what that is?
 21       A.     The spreadsheet I referred to earlier.
 22              (Exhibit 354 marked for identification.)
 23   BY MR. WHITEHEAD:
 24       Q.     Mr. Scott, you've just been handed Exhibit 354.
 25   Have you seen this document before?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 17 of 123
                            GEO Objections Foundation,
Bruce Scott, Jr.            FRE 402, 701, 802.            December 10, 2019

                                                                    Page 14
  1       A.     No.
  2       Q.     Well, the first page of the document references
  3   or is captioned GEO's -- it states the rule -- Rule
  4   26(a)(1) Initial Disclosures.
  5              I want to direct your attention to page three of
  6   the document.     Are you with me?
  7       A.     I am there.
  8       Q.     In the middle of the page there, there is a
  9   section called Computation of Damages, and then it shows
 10   item one, "Offset: $17.12 per hour of participation in
 11   the Voluntary Work Program."             Do you see that?
 12       A.     I see that.
 13       Q.     Is $17.12 per hour of participation in the
 14   Voluntary Work Program GEO's claimed offset amount in
 15   this case?
 16       A.     The next paragraph looks more familiar to me
 17   where it says, each detainee who elects to participate
 18   in the voluntary program receives at least $27.12 per
 19   hour in compensation.
 20       Q.     To round out that sentence, it says, "in
 21   addition to the $1.00 per day allowance."            That's my
 22   question.    Is it $17.12 per hour or $27.12 per hour that
 23   GEO is claiming as its offset?
 24       A.     Currently, based on the available information --
 25   and not all relevant information is known on the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 18 of 123
                         GEO Objections Foundation, FRE
Bruce Scott, Jr.         402, 701, 802.
                                                                   December 10, 2019

                                                                           Page 15
  1   computation of this offset -- we have it listed as
  2   $27.12 an hour.
  3       Q.     Do you know why $17.12 is listed on this
  4   disclosure?
  5       A.     I do not.   It seems to be a typo based on the
  6   rest of the paragraph under that.
  7       Q.     In that way, then, we can disregard $17.12 as
  8   the company's claimed offset amount.                  Is that correct?
  9       A.     Yeah, our current estimated offset amount is
 10   $27.12 per hour.
 11       Q.     So to answer my question, the answer is yes, we
 12   can disregard the $17.12 per hour amount listed on this
 13   disclosure?
 14              MS. MELL:   Object to the form.
 15              I think we're struggling with an offset issue
 16   and terminology.       I mean, you understand that you have
 17   to know what the minimum wage is.                   Right?
 18              MR. WHITEHEAD:      I want the witness to answer the
 19   question.    I mean, this is clearly defined as one of the
 20   areas of examination.
 21              MS. MELL:   I'm just saying, I think that's where
 22   you're struggling, if you want to understand that
 23   answer.    But that's fine.         I can ask him the questions
 24   if it needs clarity.
 25              MR. WHITEHEAD:      No, that's fine.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 19 of 123
                          GEO Objections Foundation, FRE
Bruce Scott, Jr.          402, 701, 802.
                                                           December 10, 2019

                                                                    Page 16
  1   BY MR. WHITEHEAD:
  2       Q.     So, Mr. Scott, as between $17.12 per hour and
  3   $27.12 per hour, what is GEO's claimed offset amount?
  4              MS. MELL:    Objection, asked and answered.
  5              THE WITNESS:     The $27.12 is the claimed amount.
  6   It's an estimated number based on some variables that we
  7   don't know all the answers to at this time.
  8   BY MR. WHITEHEAD:
  9       Q.     All right.    Who came up with the $27.12?
 10       A.     I don't know specifically who came up with it.
 11   It's based on a number of data points and a formula that
 12   come up to the $27.12.
 13       Q.     Who came up with the formula to reach this
 14   $27.12?
 15       A.     A spreadsheet that I reviewed, Mr. Kimble had
 16   come up with the formula for the $27.12 an hour.
 17       Q.     And this offset figure, when did GEO first
 18   arrive at this amount?
 19       A.     I don't recall the specific date or time that it
 20   was arrived at this amount.            This is based on a lot of
 21   data and the formula that Mr. Kimble came up with to
 22   determine this number.
 23       Q.     I'll represent to you that this lawsuit was
 24   filed in September 2014.           Was this offset amount reached
 25   before the lawsuit or after?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 20 of 123
                          GEO Objections Foundation, FRE
Bruce Scott, Jr.          402, 701, 802.                   December 10, 2019

                                                                    Page 17
  1       A.     After.
  2       Q.     And $27.12, were there ever any other offset
  3   amounts reached or discussed by GEO?
  4       A.     No.
  5       Q.     Walk me through how GEO arrived at the amount of
  6   $27.12 per hour as the offset amount.
  7       A.     We looked at total 2016 data, and took the total
  8   participants in the Voluntary Work Program for 2016, and
  9   we multiplied that by an estimated hours worked and
 10   average hours worked per detainee during that time
 11   period, to determine a total number of hours worked in
 12   that year; and divided that by the total expenditures of
 13   equipment, services, building costs, taxes, a number of
 14   other factors, divided -- that equated out to the $27.12
 15   an hour.
 16       Q.     In 2016, what was the total number of
 17   participants in the program?
 18       A.     I can't recall off the top of my head.           I know
 19   it's listed on some documentation somewhere.
 20       Q.     Do you have those documents with you today?
 21       A.     I do not.
 22       Q.     All right.     And the estimated hours worked by
 23   detainee, I believe you said was part of the formula.
 24   Did I get that right?
 25       A.     Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed
                               GEO Objections      04/24/20 Page 21 of 123
                                              Foundation,
Bruce Scott, Jr.                 FRE 402, 701, 802.         December 10, 2019

                                                                       Page 18
  1       Q.     What was the estimated hour or hours worked by
  2   detainees used in your formula?
  3       A.     The estimated average hours worked by detainees,
  4   I believe, was 1.72 hours.
  5       Q.     How was that estimate reached?
  6       A.     That is purely an estimate.          Most Voluntary Work
  7   Program assignments only last 30 minutes, sometimes not
  8   even 30 minutes.       We don't have time records of each
  9   individual work period.          It was not a requirement and is
 10   not a requirement of the ICE PBNDS standards for
 11   voluntary work.      It's our best estimate of the number of
 12   hours that each individual spent on average, working any
 13   day for the Voluntary Work Program.
 14       Q.     What sources of information did GEO consult to
 15   reach that 1.72 hours estimate?
 16       A.     Really just knowledge of the program, of what
 17   detainees actually do in the Voluntary Work Program.
 18       Q.     And in estimating 1.72 hours, was it GEO's
 19   intent to be accurate in its estimate?
 20              MS. MELL:    Object to the form.
 21              THE WITNESS:     As accurate as available since the
 22   ICE standard, nor contract require any such
 23   documentation of time spent within the Voluntary Work
 24   Program.
 25   BY MR. WHITEHEAD:


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 22 of 123
                             GEO Objections Foundation, FRE
Bruce Scott, Jr.             402, 701, 802.                   December 10, 2019

                                                                      Page 19
  1       Q.     Well, I guess what I'm driving at is that this
  2   wasn't an arbitrary number.              1.72 hours represents GEO's
  3   best estimate.     Is that correct?
  4              MS. MELL:     Object to the form.
  5              THE WITNESS:      Based on available knowledge and
  6   without any detailed information from the Voluntary Work
  7   Program that's not required, it's our best estimate.
  8   BY MR. WHITEHEAD:
  9       Q.     And is 1.72 hours still GEO's best estimate of
 10   the average detainee shift?
 11              MS. MELL:     Object to the form of the question.
 12              THE WITNESS:      It's hard to answer.         The
 13   Voluntary Work Program from day-to-day is very fluid.
 14   It's hard to come up with a specific set of hours.                  It
 15   probably would not be the same from day-to-day if we
 16   actually counted hours in the Voluntary Work Program.
 17   BY MR. WHITEHEAD:
 18       Q.     Well, for purposes of deriving GEO's offset
 19   amount, is GEO sticking with or changing the 1.72 hours
 20   detainee shift estimate?
 21              MS. MELL:     Object to the form of the question.
 22              THE WITNESS:      Based on -- when more available
 23   information is known about the -- how many detainee
 24   workers or what the overall end process wants to be --
 25   it's hard to know.        It's a number right now.          The 1.72


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 23 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 20
  1   hours is our best estimate within the Voluntary Work
  2   Program.
  3   BY MR. WHITEHEAD:
  4       Q.     So that's yes, that is still GEO's estimated
  5   hours for the average detainee shift?
  6              MS. MELL:   Object to the form of the question.
  7              THE WITNESS:    Based on the documentation in
  8   front of me, yes.
  9   BY MR. WHITEHEAD:
 10       Q.     Well, it's not based on the documentation in
 11   front of you.     Like I said at the outset, it's a
 12   30(b)(6) deposition, so it's a little bit different.
 13   You're speaking on behalf of the company.            So my
 14   question is a yes or no one.         On behalf of the company,
 15   is 1.72 hours still the company's estimate for the
 16   average detainee shift?        Yes or no.
 17              MS. MELL:   Object to the form of the question.
 18   Move to strike.
 19              And don't tell my client what to do.
 20              THE WITNESS:    I've answered the question.          As of
 21   right now, based on the documentation and the
 22   information that we have, 1.72 hours is the number.
 23   BY MR. WHITEHEAD:
 24       Q.     And then you said that the total number of
 25   participants multiplied by the estimated hours worked is


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 24 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 21
  1   then divided by GEO's expenditures.           Did I get that
  2   right?
  3         A.   The costs related to the detainees in that
  4   program.     Hygiene, products used, bedding used,
  5   uniforms, the cost of housing, food, a number of
  6   different topics, taxes.        All those things that relate
  7   to the detainee and their housing determines that
  8   number.
  9         Q.   That's what I would like for you to unpack for
 10   me.   I want to discuss in detail the expenditures that
 11   are included in GEO's offset analysis.            Could you give
 12   me a list of the expenditures or costs that GEO has
 13   considered in formulating its offset amount?
 14              MS. MELL:   Object to the form of the question.
 15              THE WITNESS:    There is a number of related
 16   items.     I mean, we could sit down if you have some
 17   documentation to review, but I won't be able to rattle
 18   off everything from memory.         We have provided some
 19   information that was related to determining these
 20   numbers.     I'd like to refer to that documentation.
 21   BY MR. WHITEHEAD:
 22         Q.   Did you bring it with you?
 23         A.   I do not have it.
 24         Q.   Do you know the title of the document that
 25   you're thinking of?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 25 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                      Page 22
  1       A.     No.    It was a spreadsheet that you had related
  2   to earlier.
  3       Q.     Well, let's look at Exhibit 354, page three.
  4   These are GEO's initial disclosures.           It appears that
  5   some of those expenditures are detailed here.             The
  6   disclosures list room, clothing, food, laundry,
  7   utilities, et cetera.       Do you see that?
  8       A.     Yes.
  9       Q.     Are those items or expenditures that were
 10   considered in reaching GEO's offset amount?
 11       A.     Yes.
 12       Q.     And those expenditures as listed, what time
 13   period did GEO review?
 14       A.     Well, I take -- in the fiscal year 2016
 15   expenditures.
 16       Q.     For the fiscal year 2016 -- let's back up a
 17   step.    When does GEO's fiscal year run from?           From when
 18   to when?
 19       A.     Our fiscal year relates to the calendar year for
 20   the information -- I believe that is from January
 21   through December of 2016.
 22       Q.     So for the fiscal year 2016, how much did GEO
 23   spend on rooming civil immigration detainees at the
 24   Northwest Detention Center?
 25              MS. MELL:    Object to the form.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                               GEO Objections
      Case 3:17-cv-05769-RJB Document  294 Foundation,  FRE Page 26 of 123
                                              Filed 04/24/20
                                 402, 701, 802.
Bruce Scott, Jr.                                            December 10, 2019

                                                                       Page 23
  1              THE WITNESS:     I don't have the individual
  2   amounts memorized.       The total expenditures listed here
  3   equated to                 .
  4              (Exhibit 355 marked for identification.)
  5   BY MR. WHITEHEAD:
  6       Q.     You've just been handed Exhibit 355.             It's a
  7   series of spreadsheets that GEO produced to the
  8   plaintiffs in this case.           Have you seen these documents
  9   before?
 10       A.     These look similar to the 2016 spreadsheet that
 11   I looked at.
 12       Q.     And you're referring to the last page of the
 13   document?
 14       A.     Yes.
 15       Q.     Looking at the last page of Exhibit 355,
 16   entitled "Fiscal Year 2016," is this a fair and accurate
 17   representation of GEO's expenditures for that fiscal
 18   year?
 19       A.     For the items listed on the page, yes.
 20       Q.     Now, we'll discuss the items listed on this
 21   page -- well, strike that.
 22              The items listed on this page, the last page of
 23   Exhibit 355, are these the expenditures that are
 24   included within GEO's offset computations?
 25              MS. MELL:    Object to the form.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294  Filed 04/24/20 Page 27 of 123
                                      GEO Objections
Bruce Scott, Jr.                        Foundation, FRE 402,   December 10, 2019
                                        701, 802.

                                                                       Page 24
  1              THE WITNESS:    Yes.
  2   BY MR. WHITEHEAD:
  3       Q.     As far as expenditures go, are there any
  4   expenditures missing from this list that GEO has
  5   included in its offset calculations?
  6              MS. MELL:    I'm going to object to the form.
  7              Is your question as to all of this?
  8              MR. WHITEHEAD:     Joan, my question is how did you
  9   guys reach the offset amount?           So I want to break it
 10   down and figure out the component parts of how the
 11   offset amount was derived.
 12              MS. MELL:    But there is not 2016 in here.
 13              MR. WHITEHEAD:     Well, the last page of the
 14   exhibit.     These are double sided.
 15              MS. MELL:    I don't see it in here.
 16              Oh, I'm sorry.     Okay.
 17              MR. WHITEHEAD:     Are you with us?
 18              MS. MELL:    I'm with you, but I still have the
 19   same objection in terms of clarifying apples to apples.
 20   If you want to go through each year --
 21              MR. WHITEHEAD:     I want to true it up, and I'll
 22   work with the witness to do so.
 23   BY MR. WHITEHEAD:
 24       Q.     All right.    So, Mr. Scott, looking at
 25   Exhibit 355, the last page that represents fiscal year


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJBGEO Objections294
                              Document     Foundation,
                                                Filed 04/24/20 Page 28 of 123
                             FRE 402, 701, 802.
Bruce Scott, Jr.                                              December 10, 2019

                                                                          Page 25
  1   2016, are there any expenditures not listed that GEO
  2   includes within its offset calculations?
  3       A.     No.
  4       Q.     Now, looking at the first block of expenses that
  5   appear to be related to meals and food, do those
  6   expenditures represent the cost of detainee food
  7   services or do they also include the cost of food
  8   services provided to GEO personnel?
  9       A.     These are related to detainee food service.
 10       Q.     GEO provides meals to its employees.                Is that
 11   correct?
 12       A.     Yes.
 13       Q.     Do you know how many meals, either on a daily or
 14   a per-week basis, that GEO provides for its own
 15   personnel?
 16       A.     I don't have that information on the top of my
 17   head.
 18       Q.     But it's your testimony that those employee
 19   meals are not reflected in the meal expenditures that we
 20   see on Exhibit 355?
 21       A.     The total meals prepared for the facility are
 22   based on the detainee population.              There is extra food
 23   that is prepped in that to make sure that we serve
 24   enough food, and it's that spare amount of food that
 25   staff are able to get during meal service during each


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 29 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 26
  1   meal.
  2       Q.     Looking at the laundry expenditures, does GEO
  3   provide laundry services for its staff?
  4       A.     No.
  5       Q.     And the floor cleaning and maintenance of the
  6   facility, as well as pest control, are those benefits
  7   enjoyed by everyone at the facility, not just the
  8   detainees?
  9       A.     Those are areas required by the ICE PBNDS
 10   standard.    The facility is there for the detainees.               All
 11   that is in detainee areas -- occupied areas.
 12       Q.     And if we look at the bottom-right figure
 13   reflected on the last page of 355, we see                           .
 14   Do you see that?
 15       A.     Yes.
 16       Q.     Does that represent the total expenditures by
 17   GEO for that fiscal year?
 18       A.     No.
 19       Q.     What's missing?
 20       A.     I do not know what's missing.        That figure
 21   calculates everything that's listed in the first column
 22   on this page as related to detainees.
 23       Q.     Perhaps that's a good question to orient us.
 24   The expenditures that are reflected here on the last
 25   page of Exhibit 355, what do they represent?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 30 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 27
  1       A.     They represent a calculation total of those line
  2   items that are listed on this page.           All of these are
  3   related to things that go towards the detainees, and
  4   rooming, housing, and boarding a detainee.
  5       Q.     So this is GEO's overhead, so to speak, for
  6   housing detainees.      Is that a fair way to put it?
  7              MS. MELL:   Object to the form.
  8              THE WITNESS:    No, I don't believe so.        This
  9   total number on the bottom is a calculation of all these
 10   items on this page.
 11   BY MR. WHITEHEAD:
 12       Q.     This is not a trick question.        I'm just trying
 13   to group or understand what I'm looking at here.
 14              Is there any way for you to categorize or tell
 15   us, big picture, what these expenditures represent?
 16              MS. MELL:   Object to the form.
 17              THE WITNESS:    As I previously stated, these
 18   expenditures go towards what we have for rooming,
 19   boarding detainees.       These are everything that we've
 20   listed totaling the                   that we used in our
 21   calculation to determine the offset.
 22   BY MR. WHITEHEAD:
 23       Q.     So things like GEO's personnel costs for its
 24   correction officers, that would not be reflected on this
 25   document?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                              GEO Objections
      Case 3:17-cv-05769-RJB Document   294 Foundation, FRE
                                              Filed 04/24/20 Page 31 of 123
                               402, 701, 802.
Bruce Scott, Jr.                                             December 10, 2019

                                                                        Page 28
  1       A.     I do not see that listed on this document.
  2       Q.     All right.     So the figure that we see in the
  3   bottom-right corner of Exhibit 355 there on the last
  4   page,               , that's the same figure that we see in
  5   GEO's initial disclosures, Exhibit 354.               Is that right?
  6       A.     Correct.
  7       Q.     And those figures are one and the same?
  8       A.     Yes.
  9       Q.     Looking at Exhibit 354, there is a reference to
 10   the total allowance paid of                    .   What does that
 11   number represent?
 12       A.     Which exhibit are you looking at again, sir?
 13       Q.     354, GEO's initial disclosures.            I'm on page
 14   three.
 15       A.     So that represents the total allowance -- the
 16   total detainee pay that was done in fiscal year 2016.
 17       Q.     So             represents the wages that GEO paid
 18   to detainee workers for fiscal year 2016?
 19              MS. MELL:    Object to the form.
 20              THE WITNESS:     That was the total allowance paid
 21   under the Voluntary Work Program in accordance with the
 22   ICE standards for 2016.
 23   BY MR. WHITEHEAD:
 24       Q.     Now, each dollar of that                   , does that
 25   represent a detainee shift?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 32 of 123
                        GEO Objections Foundation, FRE 402,
Bruce Scott, Jr.                                              December 10, 2019
                        701, 802.

                                                                      Page 29
  1       A.     Well, detainees don't work in shifts.             That one
  2   dollar would represent a voluntary activity in the
  3   Voluntary Work Program per each detainee in that year.
  4       Q.     Is there a one-to-one correlation; meaning that
  5   for each dollar spent by GEO in the program, does that
  6   represent a detainee workday?
  7              MS. MELL:    Object to the form of the question.
  8              THE WITNESS:      The number is one dollar per
  9   volunteer activity within the Voluntary Work Program in
 10   accordance with the ICE standards.
 11   BY MR. WHITEHEAD:
 12       Q.     So each dollar spent represents a detainee
 13   worker activity?
 14       A.     Yes.
 15       Q.     And tell me what is a detainee worker activity?
 16   How are you defining that term?
 17              MS. MELL:    Object to the form.
 18              THE WITNESS:      The activity is the Voluntary Work
 19   Program assignment activity that detainee performs.                 It
 20   could be five minutes, it could be one hour within that
 21   day.   It's a Voluntary Work Program activity.
 22   BY MR. WHITEHEAD:
 23       Q.     The detainee work program, are detainee workers
 24   paid by activity or by day?
 25       A.     In accordance with the standard, the detainee is


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 33 of 123
                                GEO Objections Foundation, FRE
Bruce Scott, Jr.                402, 701, 802.                   December 10, 2019

                                                                         Page 30
  1   permitted one activity detail per day, and the
  2   compensation for that is one dollar a day in accordance
  3   with the ICE standard.
  4       Q.     Now, the expenditures that GEO bases its claimed
  5   offset upon, would the offset amount change if the
  6   expenditure amount changed?
  7              MS. MELL:    Object to the form.
  8              THE WITNESS:     By definition of a mathematical
  9   formula, if one number changed within the formula, I
 10   would assume that the product of that formula would
 11   change.
 12   BY MR. WHITEHEAD:
 13       Q.     So GEO's offset is based upon fiscal year 2016
 14   figures.     Correct?
 15       A.     The formula used to derive the $27.12 in
 16   Exhibit 354 is based on the 2016 data.
 17       Q.     Is GEO's claimed offset amount different or the
 18   same for 2017?
 19       A.     I do not know.      I don't have the 2017 numbers in
 20   front of me to do the calculation.
 21       Q.     What about 2018?        Is GEO's offset amount the
 22   same or different for 2018?
 23       A.     Again, sir, I don't have the 2018 data in front
 24   of me to be able to determine the offset amount.
 25       Q.     Is your answer the same if I were to ask about


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 34 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 31
  1   2019?
  2       A.     Yes.
  3       Q.     Now, the expenditures for which GEO now seeks an
  4   offset, is GEO reimbursed by ICE for those same amounts?
  5              MS. MELL:   Object to the form.
  6              THE WITNESS:    I don't know the answer to that
  7   question.    There is a lot of different contract work
  8   within that question to be able to answer it.
  9   BY MR. WHITEHEAD:
 10       Q.     With respect to how GEO reached its offset
 11   amount for fiscal year 2016, have you told me everything
 12   about the way in which GEO derived that number?
 13              MS. MELL:   Did you say '16?
 14              MR. WHITEHEAD:    I did.
 15              MS. MELL:   Okay.
 16              THE WITNESS:    Yes.
 17   BY MR. WHITEHEAD:
 18       Q.     Now, to my question about whether or not GEO is
 19   reimbursed by ICE for its expenditures, would it help to
 20   look at the ICE contract?
 21              MS. MELL:   I object to the form.
 22              THE WITNESS:    It's a lengthy contract with a lot
 23   of different contract in it.         I don't think I would be
 24   able to answer that -- that question.
 25   BY MR. WHITEHEAD:


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 35 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 32
  1       Q.     Do you suspect the answer to question is
  2   contained within the contract?
  3              MS. MELL:   Object to the form of the question.
  4              THE WITNESS:    I don't suspect anything.         I do
  5   not know.
  6              (Exhibit 356 marked for identification.)
  7   BY MR. WHITEHEAD:
  8       Q.     You've just been handed Exhibit 356.          What are
  9   we looking at here?
 10       A.     This appears to be a portion of the current
 11   contract with the Statement of Work.
 12       Q.     You say "a portion of."       What, if anything,
 13   appears missing to you?
 14       A.     Well, this is the base contract.         There is a
 15   number of modifications to the contract over time with
 16   different requirements from ICE that sometimes change
 17   line item amounts, add additional requirements, take
 18   requirements away.      I mean, this is the base contract,
 19   but not all inclusive of everything that relates to
 20   payment under the contract in the contracting sense.
 21       Q.     If we look at the first page of Exhibit 356,
 22   it's dated September 24, 2015.         Do you see that there in
 23   the bottom-right corner?
 24       A.     Where it says, "Date signed"?
 25       Q.     Yes.   Do you see that?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 36 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 33
  1       A.     I see that.
  2       Q.     Since September 24, 2015, can you tell me about
  3   any revisions to the contract?
  4       A.     There has been a number of revisions to the
  5   contract.    I don't know how many or what those specific
  6   changes were or what they changed.
  7       Q.     Let's look at the second page of Exhibit 356.
  8   Towards the bottom there, there is a reference to,
  9   "Detention bed days, guaranteed minimum beds, 1,181
 10   beds/day."    Do you see that?
 11              MS. MELL:   I object to the form.        I'm not
 12   following you.
 13              THE WITNESS:    Do you have a line item that
 14   you're looking at?
 15   BY MR. WHITEHEAD:
 16       Q.     0001A.
 17              Are you with me now?
 18       A.     I see that line item.
 19       Q.     What is the reference, "Detention bed days"?
 20       A.     There is a definition to a bed day on page 46,
 21   which is Bates No. 096345 of that document.             The
 22   contract defines what the bed day is.
 23       Q.     And the bed day, does that form the basis for
 24   how GEO is paid by ICE?
 25       A.     That's just one of a series of numbers in this


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 37 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 34
  1   contract, sir.
  2       Q.     Was that the base assumption, though, that GEO
  3   is paid a basic bed day or bed rate by however many
  4   number of detainees are in the facility?
  5              MS. MELL:   Object to the form.
  6              THE WITNESS:    As one portion of a
  7   multiple-line-item contract.
  8   BY MR. WHITEHEAD:
  9       Q.     Is that the primary measure, though, for how GEO
 10   is paid?
 11              MS. MELL:   Object to the form.
 12              THE WITNESS:    This is a multi-line-item
 13   contract, sir.     It's just one point along the contract.
 14   BY MR. WHITEHEAD:
 15       Q.     Well, tell me, how is GEO paid under the
 16   contract?
 17              MS. MELL:   Object to the form.
 18              THE WITNESS:    From my understanding and
 19   knowledge, we submit a multiple-page invoice to the
 20   contracting officer's representative, and then it's the
 21   contracting officer's representative that determines
 22   what is being paid under the contract.
 23   BY MR. WHITEHEAD:
 24       Q.     What's the contract amount?        Is there a total
 25   contract amount?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 38 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                     Page 35
  1       A.     Again, with a number of modifications to the
  2   contract, which change some of the language that's here,
  3   I do not know.
  4       Q.     Take a look at page 42 of the contract.           It's
  5   the one that bears Bates stamp GEO-Nwauzor 96341.
  6       A.     Okay.   I'm on 96341.
  7       Q.     If you look at line item 9006, the last sentence
  8   of the page there, it says, "The total amount of award:
  9                      ."   Do you see that?
 10       A.     Well, I see that listed on this page, sir, yes.
 11       Q.     As of September 2015, was the total contract
 12   award to GEO for operating the Northwest Detention
 13   Center                   as reflected here in the document?
 14       A.     Again, without knowing all the in and outs of
 15   any modification that's ever been made to this contract
 16   and how the COR determines payment based on all of those
 17   different modifications and line items, I do not know.
 18       Q.     My question is, as of September 24, 2015, can
 19   you say yes or no, whether or not                         reflects
 20   the contract from ICE to GEO?
 21              MS. MELL:    Object to the form.
 22              THE WITNESS:    I do not know, sir.       All the
 23   information is not available to answer that question.
 24   BY MR. WHITEHEAD:
 25       Q.     Who would have that information?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB
                           GEODocument    294 FiledFRE
                              Objections Foundation, 04/24/20 Page 39 of 123
                           402, 701, 802.
Bruce Scott, Jr.                                             December 10, 2019

                                                                         Page 36
  1       A.     I think the owners of the contract, the ICE
  2   contracting officers, may know the answer to that
  3   question.
  4       Q.     All right.     To the question, though, the bed-day
  5   rate, looking at page 46 of the contract, Exhibit 356 --
  6   are you on that page?
  7       A.     Yes.
  8       Q.     I'm looking at line item 6 there, the Bed-Day
  9   Rate.    It reads, "Bed-day rate is an all-inclusive
 10   burdened rate to include all costs inclusive of direct
 11   cost, indirect costs, overhead and profit necessary to
 12   provide the detention and food service requirements
 13   required in the PWS."           Did I read that correctly?
 14              MS. MELL:     Object to the form.
 15              THE WITNESS:       The requirements described in the
 16   PWS?
 17              The document speaks for itself.             That's what the
 18   words are on the page.
 19   BY MR. WHITEHEAD:
 20       Q.     So, that's my question, the bed-day rate, it
 21   includes direct costs, the indirect costs, overhead and
 22   profit.
 23       A.     In accordance with the ICE contract, that's the
 24   definition of a bed-day rate.
 25       Q.     And ICE pays GEO the bed-day rate.              Correct?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 40 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 37
  1       A.     As one line item in a multi-line-item contract,
  2   we do get paid a bed-day rate.
  3       Q.     To the extent that GEO seeks, as part of its
  4   offset, food, hygiene, and housing costs, as part of its
  5   offset, is GEO seeking to recover twice for the same
  6   amounts?
  7              MS. MELL:   Object to the form of the question.
  8              THE WITNESS:    I don't know how you would
  9   determine twice -- the spreadsheet is here.             The numbers
 10   that we determined the offset are all listed.
 11   BY MR. WHITEHEAD:
 12       Q.     Well, looking at the spreadsheet -- and by
 13   "spreadsheet," you're referring to Exhibit 355.
 14   Correct?
 15       A.     Yes.
 16       Q.     Let's look at the last page, fiscal year 2016.
 17   Are you with me?
 18       A.     Yes.
 19       Q.     The first line item there shows "Meals/Food
 20   Expense."    Do you see that?
 21       A.     Yes.
 22       Q.     Meals/food expense, is that a component of the
 23   bed-day rate?     Yes or no?
 24              MS. MELL:   Object to the form of the question.
 25              THE WITNESS:    Again, sir, there is various other


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 41 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 38
  1   line items.    This is a multi-line-item contract.            A
  2   portion of it may be in the bed-day rate, but there is
  3   multiple line items and amendments to a contract.                 I
  4   don't know where all these numbers tie into these
  5   multiple line items.
  6   BY MR. WHITEHEAD:
  7       Q.     What about the line item for resident clothing?
  8   Is resident clothing a component of the bed-day rate?
  9   Yes or no?
 10              MS. MELL:   Object to the form of the question.
 11              THE WITNESS:    I don't see clothing listed in the
 12   bed-day rate explanation of terms.           Again, with a
 13   multi-line-item contract, it's hard to know exactly
 14   where clothing fits into the contract.
 15   BY MR. WHITEHEAD:
 16       Q.     GEO's line item for utilities, is that a
 17   component of the bed-day rate?         Yes or no.
 18              MS. MELL:   Object to the form.
 19              THE WITNESS:    Again, sir, I'm not the
 20   contracting expert, and it's a multi-line-item contract
 21   with multiple things.       I can read the definition that
 22   the contract says the explanation of term of a bed-day
 23   rate is.     I do not know, with all the different
 24   modifications that are here, what all is included by
 25   line item in that one explanation of term.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 42 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 39
  1   BY MR. WHITEHEAD:
  2       Q.     Well, this deposition is a 30(b)(6) deposition,
  3   meaning that you are testifying on behalf --
  4              MS. MELL:   Counsel, don't --
  5              MR. WHITEHEAD:    Hold on.
  6              MS. MELL:   No, you're not asking a question.
  7   You're not going to start lecturing to my client.                This
  8   is a deposition.       You ask him a question and he'll
  9   answer it.    You don't get to lecture him.          You don't get
 10   to go on and on about what you want to hear.             Ask a
 11   question and he'll answer the question.
 12              MR. WHITEHEAD:    We've got to speak one at a
 13   time, counsel, for the record.         I'm sure the court
 14   reporter will appreciate it.
 15   BY MR. WHITEHEAD:
 16       Q.     Mr. Scott, this is a 30(b)(6) deposition.             You
 17   told me at the outset that you understood that you were
 18   testifying on behalf of the company.           Do you remember
 19   that?
 20              MS. MELL:   Object to the form.
 21              THE WITNESS:    Yes.
 22   BY MR. WHITEHEAD:
 23       Q.     And you told me that you felt comfortable
 24   testifying to the items listed in the 30(b)(6)
 25   deposition notice.      Do you remember that?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 43 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 40
  1              MS. MELL:   Object to the form of the question.
  2   You're not going to sit here and badger my client.                  Now
  3   knock it off.     Ask him a question.        Those aren't
  4   questions.    You're badgering him.        You're not even
  5   asking him for information.         You're asking him to agree
  6   with you.
  7   BY MR. WHITEHEAD:
  8       Q.     Do you remember telling me that you were
  9   prepared to testify about the items listed in the
 10   30(b)(6) notice?
 11              MS. MELL:   He remembers.      Okay?    Come on.     Let's
 12   get on with this deposition.         This is inappropriate.
 13   You're just badgering the witness.
 14   BY MR. WHITEHEAD:
 15       Q.     Is that a yes, sir?
 16       A.     There has been a lot of talk, sir.          Would you
 17   repeat your question.
 18       Q.     Well, I'd like for you to look at the notice.
 19   Let's ground it in the notice.         We're looking at
 20   Exhibit 353.     I'd like for you to look at page six.              I'm
 21   looking at Item 4, subpart (j).          For example, are you
 22   prepared today to testify about all compensation by ICE
 23   to GEO for operating the Northwest Detention Center?
 24       A.     I can explain facts and help you interpret some
 25   of the items provided.       I do not know, in a


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 44 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 41
  1   multi-line-item contract, every in and out of the page,
  2   what numbers are on the page.         I'm here, I can help you
  3   understand the facts as presented in front of me for
  4   this notice.      I don't think I'm expected to know and
  5   memorize every word of a contract.
  6       Q.     Well, a basic fact would be how much ICE is
  7   paying GEO.       Would you agree?
  8       A.     Yes.
  9       Q.     So how much is the contract for between ICE and
 10   GEO?
 11              MS. MELL:    Object to the form.
 12              THE WITNESS:    Again, sir, there is multiple
 13   steps in the contract, multiple line items, amendments.
 14   BY MR. WHITEHEAD:
 15       Q.     Is your answer you don't know?
 16              MS. MELL:    Object to the form of the question or
 17   statement, commentary.       Move to strike.
 18              THE WITNESS:    Sir, I can help you with documents
 19   provided based on, you know, everything there is related
 20   to a contract, multiple pages.         If we have that
 21   documentation available to review, I can help explain
 22   and define stuff; but I am not supposed to know, on a
 23   multiple line item, with very many variables, what a
 24   singular number is on multiple line items, amendments
 25   that are not present here in this document.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 45 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 42
  1   BY MR. WHITEHEAD:
  2       Q.     All right.   Last question on this subject.              That
  3   figure of                       found on page 42 of
  4   Exhibit 356, what does that number represent?
  5       A.     This number is a listed number on this page of
  6   the contract.     I don't want to assume without adding up
  7   all the numbers on the other pages of this contract.
  8   The base contract as listed here by ICE -- all I can
  9   read is the total amount of the award.
 10   is the obligation for the award as shown in 15G.
 11       Q.     Exhibit 355, the spreadsheets for GEO's
 12   expenditures, do you know who prepared this document?
 13       A.     There is not an author listed on this document.
 14       Q.     Do you believe this document to be produced by
 15   someone from GEO?
 16       A.     Yes.
 17       Q.     Do you know whether this was a litigation
 18   document or if this was made in sort of the ordinary
 19   course of business?
 20       A.     I don't know specifically the cause of why this
 21   document was created.       Since it's related -- the
 22                is related to the offset amount, this
 23   document -- it looks it was created to assist in the
 24   offset amount.
 25       Q.     This document appears to be -- to have been


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 46 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 43
  1   created by someone with knowledge of GEO's finances?
  2       A.     At least knowledgeable with the line items that
  3   they were adding to the computation of the offset
  4   amount.
  5       Q.     Do you have any reason to doubt the accuracy of
  6   Exhibit 355?
  7       A.     No.
  8       Q.     Do you know the current Washington State minimum
  9   wage?
 10       A.     I do not.
 11              (Exhibit 357 marked for identification.)
 12   BY MR. WHITEHEAD:
 13       Q.     You've just been handed Exhibit 357.          Have you
 14   seen this document before?
 15       A.     The document -- it looks like a legal document.
 16   I've seen lots of them.        I can't recall if I've
 17   necessarily seen this one or not.
 18       Q.     Exhibit 357 is titled, "Defendant The GEO Group,
 19   Inc.'s Responses to Plaintiff Chao Chen's First
 20   Interrogatories and Requests for Production."             That's on
 21   page one.    Do you see that?
 22       A.     I see that.
 23       Q.     Did you play any role in responding to
 24   plaintiff's interrogatories and requests for production?
 25       A.     I've done this a few times.        Recalling exactly


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 47 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 44
  1   which questions answered, I don't remember which
  2   specific questions.
  3       Q.     Look at page 32 for me.       It's a verification
  4   from an affiant, James Black.         Who is James Black?
  5       A.     James Black was the regional vice-president of
  6   the western region for the GEO Group.
  7       Q.     I'd like to direct your attention to page --
  8   it's the bottom of page 12, top of page 13.             There is an
  9   interrogatory there with the question that says, "Please
 10   describe in detail how you determined the offset amount
 11   of $17.12 per hour described on page three of your
 12   Rule 26 Initial Disclosures dated December 20, 2017."
 13   Do you see that?
 14       A.     I see that.
 15       Q.     And then the response, GEO's response, follows
 16   on the next page.
 17       A.     In "Answer to No. 7"?
 18       Q.     Correct.
 19       A.     I see that.
 20       Q.     The second to last sentence there says, "The
 21   numbers come from the budget and actual expenditures of
 22   the NWDC."    Do you see that?
 23       A.     I do.
 24       Q.     As far as expenditures go, does it mean anything
 25   different than what you've already told me about?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 48 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 45
  1         A.   This is related to that spreadsheet.          I don't
  2   have any reason to believe it's different.
  3         Q.   And as far as budget goes, what does that refer
  4   to?
  5         A.   A budget is a normal course of business.           Most
  6   businesses have a budget.        We have a budget that covers
  7   certain line items of the contract.           The numbers
  8   reported, to my knowledge, based on that spreadsheet,
  9   looks like they come from the actual expenditures within
 10   our tracking systems.
 11         Q.   GEO's budget, is it a deficit budget?
 12              MS. MELL:   Object to the form.
 13              THE WITNESS:    I don't know what type of budget
 14   it is.
 15   BY MR. WHITEHEAD:
 16         Q.   Do you know what a deficit budget is?
 17         A.   No.
 18         Q.   Do you know whether GEO expects to break even on
 19   its contract with ICE?
 20              MS. MELL:   Object to the form.
 21              THE WITNESS:    I don't know.
 22   BY MR. WHITEHEAD:
 23         Q.   Do you know whether GEO takes a loss on its
 24   contract with ICE?
 25         A.   I don't have that information.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 49 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 46
  1              MS. MELL:    I would object to the form, too.            I
  2   think that we do have a rule in this case -- remind me
  3   if this is incorrect -- but I think we have a rule on
  4   the disclosure side of the money equation that pertains
  5   to the Northwest Detention Center.           Did that change in
  6   this case?    You'd have to remind me where we are.              State
  7   versus Nwauzor.        I don't know.
  8              MR. WHITEHEAD:    We don't have anything in this
  9   case.    Obviously, the scope is a little bit different in
 10   terms of GEO's finances for us.          But I think, as a basic
 11   baseline question to the witness, does the GEO contract
 12   with ICE -- do you know whether or not GEO takes a loss
 13   on its contract?
 14              MS. MELL:    I'll just object to the form of the
 15   question.
 16              THE WITNESS:    I don't know that information.
 17   BY MR. WHITEHEAD:
 18       Q.     GEO expects to make a profit.        Correct?
 19              MS. MELL:    Object to the form of the question.
 20              THE WITNESS:    GEO operates under contract with
 21   Immigration and Customs Enforcement under this contract,
 22   and we perform services for ICE to the best of our
 23   ability in housing detainees safely and securely,
 24   respecting their human rights and dignity.             We just
 25   operate under a contract, sir.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 50 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 47
  1   BY MR. WHITEHEAD:
  2       Q.     That contract -- you're referring to
  3   Exhibit 356 -- one of the components of it is that GEO
  4   makes a profit.        Correct?
  5       A.     It's a multi-page document.        We perform the
  6   services listed in the contract.
  7       Q.     Well, let's go to page 46.        We're back at the
  8   bed-day rate.     Feel free to read the entirety of line
  9   item six there.
 10              My question to you is, do you agree that profit
 11   is a component of the bed-day rate that ICE pays to GEO?
 12       A.     I don't want to try to figure out what -- I can
 13   read the bed-day rate.
 14       Q.     Does GEO expect full reimbursement from ICE for
 15   the cost of operating the Northwest Detention Center?
 16              MS. MELL:    Object to the form of the question.
 17              THE WITNESS:    Sir, again, with a multi-line-item
 18   contract, there is -- this is not a singular amount.
 19   There is multiple line items in the contract.             I do not
 20   know how to answer that question.
 21              MR. WHITEHEAD:    I think here is a good spot for
 22   a break.
 23              THE VIDEOGRAPHER:      We're now going off the
 24   record.    The time is 11:24 a.m.
 25              (Recess taken from 11:24 to 11:41.)


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 51 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 48
  1              THE VIDEOGRAPHER:     We're now back on the record.
  2   The time is 11:41 a.m.
  3   BY MR. WHITEHEAD:
  4       Q.     Mr. Scott, have you heard the term "fully
  5   burdened contract" before?
  6       A.     No.
  7       Q.     Looking at Exhibit 356, this is GEO's contract
  8   with ICE as of September 24, 2015.           Do you know whether
  9   this contract contemplates all aspects of the services
 10   that GEO is to provide for ICE?
 11              MS. MELL:   Object to the form.
 12              THE WITNESS:    In certain relations to the
 13   contract and different modifications and amendments,
 14   there is several things that have changed this contract.
 15   I don't know how to answer that question.
 16   BY MR. WHITEHEAD:
 17       Q.     Well, as of September 24, 2015, I mean, is this
 18   the expected contract amount that GEO can expect on its
 19   contract with ICE?
 20              MS. MELL:   Object to the form of the question.
 21              THE WITNESS:    Again, sir, there is multiple line
 22   items within this, with modifications, even as of this
 23   date, new requirements that have come on.            It's
 24   challenging to answer the question as you're asking.
 25   BY MR. WHITEHEAD:


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 52 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 49
  1       Q.     All aspects of ICE's payment to GEO, are they
  2   covered by Exhibit 356 as of the date of the document?
  3              MS. MELL:   Object to the form of the question.
  4              THE WITNESS:    Sir, again, without having all of
  5   the potential modifications and amendments that have
  6   been made to the document -- to this contract, I don't
  7   know.
  8   BY MR. WHITEHEAD:
  9       Q.     Well, as you sit here today, are you aware of or
 10   can you tell me about an amendment to the contract that
 11   has affected GEO's expected contract amount?
 12       A.     Sir, there has been multiple amendments and
 13   modifications to the contract, based on service years.
 14   Without having all the available information to review,
 15   I can't say the number here is the number, in fact, when
 16   you look at the entire auspices of the contract and any
 17   modifications or amendments that relate to it.
 18       Q.     Where would you look for that information?
 19       A.     We would -- I would ask the government
 20   contracting office to provide all information related to
 21   the contract that they wish us to fulfill.
 22       Q.     I asked the question, but I don't know that I
 23   got an answer.
 24              Are you aware of any amendments to the contract
 25   that affect the contract price that GEO can expect from


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 53 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 50
  1   ICE?
  2              MS. MELL:   Object to the form of the question.
  3   Asked and answered.
  4              Counsel, your commentary is improper.
  5              THE WITNESS:    Without seeing -- I don't want to
  6   guess as to what a document said or how it changed.
  7   There has been multiple amendments and modifications to
  8   the contract.     Without seeing those and relating to
  9   those to determine the information to answer your
 10   question -- I would like to refer to that instead of
 11   just guessing.     I don't want to guess, sir.
 12   BY MR. WHITEHEAD:
 13       Q.     Well, can you describe one for me?
 14              MS. MELL:   Object to the form.        One?
 15              MR. WHITEHEAD:    A contract modification.
 16              THE WITNESS:    Sir, again, there is many
 17   potential modifications to the contract.            Trying to
 18   guess or remember what the language on one page out of
 19   many pages -- I'm more than willing to look at
 20   documentation to help explain what that documentation
 21   says if we have documentation provided to help me answer
 22   that question.     I can't remember every page of a
 23   multi-line-item contract.
 24   BY MR. WHITEHEAD:
 25       Q.     Is your answer, "I don't know"?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 54 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 51
  1              MS. MELL:    Object to the form of the question.
  2   Mischaracterizes his testimony.
  3              THE WITNESS:    I can't answer the information --
  4   with the information provided.
  5   BY MR. WHITEHEAD:
  6       Q.     Let's look at Exhibit 355.        Back to the
  7   spreadsheet.       I'd like for you to look at the last page,
  8   fiscal year 2016.       I asked, at a higher level, about
  9   whether or not GEO was reimbursed by ICE for certain
 10   line items that are reflected on this document, but I'd
 11   like to take it item by item, just to make sure that our
 12   record is clear.       Do you understand?
 13              MS. MELL:    I'm going to object.       I don't know
 14   what you're instructing him to do or not do.
 15              THE WITNESS:    I can relate to the information
 16   that's on this page.       Whether or not -- you're asking me
 17   to say have we been reimbursed for each of these line
 18   items?     Is that what you're asking me to do, sir?
 19   BY MR. WHITEHEAD:
 20       Q.     Yes.    So let's take the first one.        Looking at
 21   the fiscal year 2016, there is a line item there, 56510,
 22   for meals/food and expense.         Do you see that?
 23       A.     I do.
 24       Q.     Is GEO reimbursed by ICE for this line item?
 25              MS. MELL:    Object to the form of the question.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 55 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 52
  1              THE WITNESS:    This document speaks for itself.
  2   These are numbers that we listed as part of performing
  3   the calculation of the offset.         Whether or not -- if we
  4   have any billing information, invoices to show what was
  5   actually submitted to ICE, I can't answer the question.
  6   This document relates to data and information we put
  7   down to help compute the offset of the $27.12.
  8   BY MR. WHITEHEAD:
  9       Q.     Well, let's try it this way:        I'll ask you yes,
 10   no, or I don't know, and we'll go through each of the
 11   items.
 12              MS. MELL:    No, we're not going to do that.
 13              MR. WHITEHEAD:    Meals --
 14              MS. MELL:    He gets to answer the question as he
 15   deems appropriate.       You can't instruct him what to
 16   answer.    You can't instruct as to the answer before you
 17   even ask the question.
 18              MR. WHITEHEAD:    Let's speak one at a time so our
 19   record is clear.
 20              MS. MELL:    I'm speaking one at a time.
 21   BY MR. WHITEHEAD:
 22       Q.     All right.    So, Mr. Scott, meals/food and
 23   expense, yes, no, or I don't know, does ICE reimburse
 24   GEO for this line item?
 25              MS. MELL:    Object to the form.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 56 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 53
  1              THE WITNESS:    I don't have the relevant
  2   information to be able to answer that question.
  3   BY MR. WHITEHEAD:
  4       Q.     Where would you look for the relevant
  5   information?
  6       A.     Again, I would look for billing or invoices to
  7   see what we -- I mean, for example, I know, in the
  8   Voluntary Work Program that's listed in -- it's a line
  9   item on the contract -- GEO has zero profit in that
 10   because it's -- whatever number that is, is passed right
 11   to the ICE client and they pay.          As far as the rest of
 12   these, I'm not going to guess or speculate on what was
 13   reimbursed, how it was reimbursed, in accordance with
 14   the bill given to the ICE contracting office
 15   representative.
 16       Q.     So is that what you would look to then as the
 17   definitive statement, any bills submitted by GEO to ICE?
 18              MS. MELL:   Object to the form.
 19              THE WITNESS:    Again, sir, contracting is
 20   complicated.     It's line items.      It's multiple things.
 21   It's not just one set amount total; it's individual line
 22   items, computations on those line items.            If you gave me
 23   a total amount, I couldn't even tell you exactly which
 24   line items were built into each one of these.
 25   BY MR. WHITEHEAD:


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 57 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 54
  1       Q.     I'm going to ask my question again as
  2   straightforwardly as I possibly can.           Where would I look
  3   if I wanted to know whether GEO is reimbursed by ICE for
  4   meals and food?
  5              MS. MELL:   Object to the form of the question.
  6              THE WITNESS:    I would ask the ICE contracting
  7   officer what she accepted as far as the line item in
  8   that one item, as far as the invoice that we give to
  9   ICE.
 10   BY MR. WHITEHEAD:
 11       Q.     So you would look to the contracting officer,
 12   and he or she would give you some sort of information
 13   about bills submitted to ICE.         Did I get that right?
 14              MS. MELL:   Object to the form of the question.
 15              THE WITNESS:    I don't know how ICE runs their
 16   processes.    You're asking questions that I can't answer
 17   with just a singular page of numbers in front of me on a
 18   multiple-line-item budget with multiple different
 19   computations under each line item.
 20   BY MR. WHITEHEAD:
 21       Q.     Looking at Exhibit 355, the statement for fiscal
 22   year 2016, are you able to say definitively, for any of
 23   these line items, whether or not GEO is reimbursed by
 24   ICE?
 25              MS. MELL:   Object to the form.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 58 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 55
  1              THE WITNESS:    I cannot say definitively without
  2   all the information available.
  3              (Exhibit 358 marked for identification.)
  4   BY MR. WHITEHEAD:
  5       Q.     You've just been handed Exhibit 358.          These
  6   appear to be bills submitted by GEO to ICE.             Do you
  7   agree?
  8              MS. MELL:   Object to the form.        This isn't the
  9   complete bill, I can tell you that.
 10              Just so you know, the bill is this big
 11   (indicating).     I mean, it's at least -- it's over --
 12   it's like this.
 13              MR. WHITEHEAD:    GEO -- Joan, you've made many,
 14   many, many speaking objections throughout the
 15   depositions that we've taken together.            Normally, I
 16   don't engage.     But when it crosses the line to coaching
 17   the witness, that's when I like to intervene.             Please
 18   don't instruct the witness how to answer.
 19              MS. MELL:   I'm not.     I'm telling you this is an
 20   incomplete exhibit.       You were testifying as to what it
 21   was.   So it's not.     It's not even the complete --
 22              (Overlapping speakers.)
 23              MR. WHITEHEAD:    That's a speaking objection that
 24   instructs the witness on how to answer.            Don't do it
 25   anymore.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 59 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 56
  1              MS. MELL:   He can answer if he thinks it's
  2   something complete.      But you're representing that it's
  3   the bill.    It's not.
  4   BY MR. WHITEHEAD:
  5       Q.     Mr. Scott, have you had an opportunity to review
  6   Exhibit 358?
  7       A.     I've looked through 358, yes.
  8       Q.     What are we looking at here?
  9       A.     We're looking at a limited number of pages.              The
 10   subject, monthly billing.        But this is an invoice --
 11   certain invoice numbers.        I can't say if this is
 12   inclusive of all the invoices, because of the
 13   multiple-line-item budget.        This seems to be a portion
 14   of a monthly bill to ICE.
 15       Q.     Let's look at the first page of Exhibit 358.
 16   It's dated March 4, 2017.        Do you see that at the top
 17   left?
 18       A.     Yes.
 19       Q.     The next block of text there, it shows for the
 20   period January 1st through 31st, 2017.            Do you see that?
 21       A.     Yes.
 22       Q.     What is that reference to?
 23       A.     That's a reference of the information contained
 24   on this page would be inclusive of the days January 1st
 25   through January 31st, 2017.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 60 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 57
  1       Q.     And this is a bill submitted by GEO to ICE,
  2   covering that time period?
  3       A.     This is an invoice number as a part of the main
  4   bill.
  5       Q.     Looking at this invoice, what are the line items
  6   for which GEO is seeking payment from ICE?
  7       A.     The line items that appear on the page that I'm
  8   looking at marked CLIN 1001A, CLIN 1001B, there is some
  9   transportation CLINs, facility CLINs, and a grand total
 10   for the CLINs listed on this page.
 11       Q.     What is a CLIN?
 12       A.     A CLIN is a contract line item number as related
 13   to the contract that we looked at earlier.             So this
 14   would relate to a singular line in that multi-line item
 15   budget -- not budget, I'm sorry -- but the contract.
 16       Q.     So comparing Exhibit 358 to Exhibit 356, can you
 17   tell what that first CLIN on 358 is referencing within
 18   the ICE contract?
 19       A.     Well, again, I can say what it relates to; but
 20   without having all the modifications and amendments that
 21   adjust this contract over time, I would not be able to
 22   say with specificity.
 23       Q.     Yes, no, or I don't know, that reference to
 24   CLIN 1001A is a reference to the bed rate paid by ICE to
 25   GEO?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 61 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                      Page 58
  1              MS. MELL:   Object to the form.
  2              THE WITNESS:    I can relate CLIN 1001A in the
  3   contract on Bates stamp 96304, but again, this may not
  4   be the actual based on amendments and modifications to
  5   the contract, but 1001A lines up with detention bed days
  6   in the contract.
  7   BY MR. WHITEHEAD:
  8       Q.     Looking at the statement there, CLIN 1003 for
  9   detainee worker pay, you see a figure of                    .   Do
 10   you see that?
 11       A.     Yes.
 12       Q.     Does each dollar here represent a detainee
 13   worker workday?
 14       A.     Each dollar here would represent a detainee -- a
 15   Voluntary Work Program assignment within a day.              It's
 16   not a workday; it's a program assignment.            It's a
 17   detail.    The detainee could work for 15 minutes, 30
 18   minutes.     It's a voluntary program work activity.
 19       Q.     So each dollar spent there represents a
 20   Voluntary Work Program activity.          Did I get that right?
 21       A.     That's what I would relate it to.
 22       Q.     May a detainee worker do more than one Voluntary
 23   Work Program activity a day?
 24       A.     The contract -- the ICE contract says detainee
 25   should only perform one activity in a day.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 62 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 59
  1       Q.     So one activity a day.      Correct?
  2       A.     In accordance with the ICE standard, yes.
  3       Q.     And each dollar spent or reflected here on this
  4   invoice, the first page of Exhibit 358, represents a
  5   detainee work program activity?
  6       A.     Yes.
  7       Q.     You see transportation on this invoice as well.
  8   What do these transportation line items refer to?
  9       A.     They refer to individual line items within the
 10   ICE contract.
 11       Q.     Is this ICE Air?
 12              MS. MELL:   Object to the form.        This?
 13              THE WITNESS:    Not all inclusive of ICE Air.
 14   There is multiple requirements in the contract, in the
 15   ICE standards, for transportation.
 16   BY MR. WHITEHEAD:
 17       Q.     Looking at the first page of Exhibit 358, there
 18   is a reference to contract.         That contract reference,
 19   does it refer to what we see at Exhibit 356?
 20       A.     Well, it refers to -- well, the base contract,
 21   and it also lists the task order, which is one of those
 22   items that change and modify a contract, which I don't
 23   see listed, but I can see the base contract as listed
 24   as ending 00015 as the base contract in Exhibit 356 as
 25   ending 00015.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 63 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 60
  1       Q.     Is that the way to characterize Exhibit 356,
  2   base contract?
  3       A.     I refer to it as base contract because there are
  4   multiple amendments and task orders and modifications
  5   that change this contract.
  6       Q.     I understand that part of your testimony.            But
  7   as it relates to Exhibit 356, would you consider that
  8   the base contract?
  9       A.     That's my terminology for that.         This contract
 10   labeled here as the number, HSCEDM-15-D-00015.
 11       Q.     And what you call the base contract, have you
 12   heard others refer to it using different terminology?
 13       A.     The contract.
 14       Q.     Anything else?
 15              MS. MELL:   Object to the form.
 16              Anything else?
 17              THE WITNESS:    It is the contract.
 18   BY MR. WHITEHEAD:
 19       Q.     Looking at the next page of Exhibit 358, we see
 20   again a reference to CLIN 1001A.          Is this a reference to
 21   the bed rate that ICE pays GEO?
 22       A.     It references the specific line item in the
 23   contract, sir.
 24       Q.     And that line item on the contract -- yes, no,
 25   or I don't know --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 64 of 123
                                GEO Objections Foundation,
Bruce Scott, Jr.                FRE 402, 701, 802.           December 10, 2019

                                                                     Page 61
  1              MS. MELL:   Objection.
  2   BY MR. WHITEHEAD:
  3       Q.     -- is that the bed rate?
  4              MS. MELL:   Object to the form.
  5              THE WITNESS:     Again, sir, that CLIN relates to
  6   the contract.     It could relate to a modification.            It
  7   could relate to an amendment of the contract.               I can
  8   read what 0100A (sic) relates to in the contract.
  9   BY MR. WHITEHEAD:
 10       Q.     Which is?
 11       A.     I'm looking for it, sir.
 12              As listed in the contract, CLIN 1001A is listed
 13   as the detention bed days.
 14       Q.     Do you have any reason to believe that the
 15   subsequent modifications that you've testified about
 16   have changed CLIN 1001A to be anything other than the
 17   bed-day rate?
 18       A.     I would just refer to them numerically.            1001A
 19   would equate to a line item, 1001A, in the contract.
 20   That is the key identifier.
 21              (Exhibit 359 marked for identification.)
 22   BY MR. WHITEHEAD:
 23
  3       Q.     I've just handed you Exhibit 359.            Take a moment
 24   to review the document.          But my question to you will be
 25   what are we looking at?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 65 of 123
                           GEO Objections
Bruce Scott, Jr.           Foundation, FRE 402, 701,
                                                               December 10, 2019
                           802.
                                                                        Page 62
  1       A.     Exhibit 359 is a number of -- it looks like
  2   spreadsheets showing the Monthly Voluntary Worker
  3   Program Spend in years ranging 2005 to 2016.
  4       Q.     This represents the amount that GEO has paid to
  5   detainee workers participating in the Voluntary Work
  6   Program.     Correct?
  7       A.     This would equate to a number on a line item of
  8   the contract that ultimately ICE pays the detainees for
  9   the Voluntary Work Program.
 10       Q.     Break that down for me.               Is it the case that GEO
 11   pays the detainee workers and then seeks reimbursement
 12   from ICE or does ICE pay the detainee workers directly?
 13       A.     Well, GEO pays the funds for the Voluntary Work
 14   Program and then submits a pass-through line item to the
 15   client, ICE, which then reimburses GEO for that amount
 16   with zero profit.
 17       Q.     All right.   So to my question, then,
 18   Exhibit 359, the expenditures for the Voluntary Work
 19   Program represent the amounts that GEO has paid to
 20   detainee workers.       Correct?
 21       A.     In those given years, yes.
 22       Q.     And then GEO seeks reimbursement from ICE for
 23   those exact same amounts.           Correct?
 24       A.     Yes.
 25       Q.     I had asked you a similar question with respect


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 66 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 63
  1   to Exhibit 358.        But are we to assume that each dollar
  2   spent in the Voluntary Work Program represents a
  3   Voluntary Work Program activity as you termed it
  4   earlier?
  5       A.     Yes.
  6       Q.     And detainee workers are limited to one
  7   Voluntary Work Program activity a day.            Correct?
  8       A.     The standard language identifies that a detainee
  9   should only work one activity in a day.
 10       Q.     Now, this document here that is Exhibit 359, was
 11   this created by someone knowledgeable about GEO's
 12   spending on the Voluntary Work Program?
 13       A.     Yes.
 14       Q.     Does the information contained here appear
 15   accurate to you?
 16       A.     For the 2016 information we reviewed earlier, I
 17   see the similar numbers.        I have no reason to believe
 18   it's inaccurate.
 19       Q.     Earlier, I asked you a question about whether or
 20   not GEO makes a profit on its contract with ICE at the
 21   Northwest Detention Center.         Do you remember that?
 22       A.     Yes.
 23       Q.     And your answer was?
 24              MS. MELL:    Object to the form.
 25              THE WITNESS:    I answered that.       We could go back


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB  Document
                         GEO Objections    294 Filed
                                        Foundation, FRE 04/24/20
                                                        402,     Page 67 of 123
Bruce Scott, Jr.           701, 802.                            December 10, 2019

                                                                            Page 64
  1   in the record and identify the answer.
  2   BY MR. WHITEHEAD:
  3       Q.     The transcript isn't ready yet.               Is it yes, no,
  4   or I don't know?
  5              MS. MELL:       No, we're not going to do that.
  6              THE WITNESS:          I've already answered that
  7   question, sir.
  8              (Exhibit 360 marked for identification.)
  9              (Discussion off the stenographic record.)
 10   BY MR. WHITEHEAD:
 11       Q.     Mr. Scott, I've just handed you Exhibit 360.
 12   What are we looking at here?
 13       A.     360 is titled, "Northwest ICE Processing Center
 14   Facility Financial Summaries."
 15       Q.     Have you seen this document before?
 16       A.     No.
 17       Q.     Do you know whether this was made by someone at
 18   GEO?
 19       A.     Well, there is no author on this, but I
 20   recognize items on this page.              I would not have any
 21   reason to believe it was not made by somebody at GEO.
 22       Q.     Looking at the top there, we see a line item for
 23   Total Revenue.        Do you see that?
 24       A.     Yes.
 25       Q.     What does that figure represent or those figures


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 68 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 65
  1   represent?    We see them on a year-by-year basis.            What
  2   does that line item Total Revenue represent?
  3       A.     It represents the total earned revenue.
  4       Q.     Meaning all money coming into GEO at the
  5   Northwest Detention Center on its contract with ICE?
  6              MS. MELL:   Object to the form of the question.
  7              THE WITNESS:    The document speaks for itself.           I
  8   read earned revenue and a number of different dollar
  9   amounts per year on this form.
 10   BY MR. WHITEHEAD:
 11       Q.     Let's look toward the bottom.        Do you see a
 12   reference to Total Operating Expenses?            Do you see that?
 13       A.     I see that.
 14       Q.     What does Total Operating Expenses refer to?
 15       A.     I would equate that to the line item -- the
 16   individual line items right above that, in that area
 17   that they total these listed line items on this page,
 18   totaling the operating expenses.
 19       Q.     And the next line item down, Gross Margin, what
 20   does that refer to?
 21       A.     Without doing the math on the form, it looks
 22   like a formulaic entry computing a couple of different
 23   data points on this form.
 24       Q.     I haven't done the math either, but perhaps
 25   revenue minus expenses.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                        GEO Objections
      Case 3:17-cv-05769-RJB  Document Foundation, FRE 402,
                                           294 Filed    04/24/20 Page 69 of 123
                         701, 802.
Bruce Scott, Jr.                                                December 10, 2019

                                                                            Page 66
  1       A.     As a potential, but without doing the math, to
  2   speak plainly --
  3       Q.     Fair enough.
  4              We see Indirect Costs underneath Gross Margin.
  5   What does that refer to?
  6       A.     The line item -- there is an asterisk which
  7   indicates on this form a 2009 Pricing Index (sic)
  8   Allocation.      All I can read is what this form says.
  9       Q.     What about Facility Use Costs?               What does that
 10   mean?
 11       A.     Again, it's a line item on this report, Facility
 12   Use Costs, with a number of dollar amounts over the
 13   years.
 14       Q.     And then, lastly, we see Net Margin.                 What does
 15   that mean?
 16       A.     There is a number of -- a number of dollar
 17   amounts assigned to net margin.               I again would assume
 18   it's a formulaic entry on the form, computing some
 19   different numbers on this page.
 20       Q.     Based on what you see here and what you know of
 21   GEO's operations, both in your capacity as a 30(b)(6)
 22   designee and associate warden, does this figure
 23   represent GEO's profit on a year-by-year basis?
 24              MS. MELL:      Object to the form.
 25              THE WITNESS:        GEO is a for-profit business.                I


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
                        GEO Objections
      Case 3:17-cv-05769-RJB   DocumentFoundation, FRE 402,
                                           294 Filed    04/24/20 Page 70 of 123
                         701, 802.
Bruce Scott, Jr.                                                December 10, 2019

                                                                            Page 67
  1   would say that this indicates, in some fashion, some of
  2   the profit based on the numbers that I see on this page.
  3   BY MR. WHITEHEAD:
  4       Q.     So looking at fiscal year 2018, we see a net
  5   margin of                      .   Correct?
  6       A.     That's what this individual page says, yes, sir.
  7       Q.     Was that GEO's net profit for 2018?
  8       A.     Based on this report that I'm reading, it was
  9   the net margin for 2018.              I see                .
 10       Q.     That was GEO's take-home based on what it made
 11   on the contract less its expenses.                Correct?
 12              MS. MELL:      Object.
 13              THE WITNESS:            That, I don't know.      I'm just
 14   reading what this report says.
 15   BY MR. WHITEHEAD:
 16       Q.     Do you have any reason to believe that this
 17   figure of                          is anything other than GEO's
 18   profit for the year?
 19       A.     I don't know everything that goes into the
 20   profit in the multi-line-item contract.                  I can suspect
 21   that it says the net margin for 2018 was
 22   based on this singular report.
 23       Q.     Well, setting aside Exhibit 360, do you know
 24   GEO's profit for last year?
 25       A.     I do not.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 71 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 68
  1       Q.     What about for 2017?      Do you know that answer?
  2       A.     No.
  3       Q.     2016?
  4       A.     No.
  5       Q.     2015?
  6       A.     No.
  7       Q.     And in terms of the figures shown for each of
  8   those years on the Net Margin line, do you have any
  9   reason to believe that those figures are anything other
 10   than GEO's net profit for the years listed?
 11       A.     This is a singular report that we're looking at.
 12   I can read the numbers on the page, but without having
 13   other reports and information -- I can read the numbers
 14   on the page for each of those individual years as being
 15   the net margin.
 16       Q.     Mr. Scott, this goes back to one of those yes or
 17   no questions.      I think this one lends itself well to yes
 18   or no.
 19              MS. MELL:   Your opinion about the nature of your
 20   questions is totally irrelevant and an improper way to
 21   handle a deposition.       It should be stricken.
 22              MR. WHITEHEAD:    Joan, let me get my question
 23   out.
 24              MS. MELL:   Ask your question.
 25              MR. WHITEHEAD:    And then you can lodge your


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB   Document
                        GEO Objections     294 Filed 04/24/20 Page 72 of 123
                                       Foundation,
Bruce Scott, Jr.        FRE 402, 701, 802.                   December 10, 2019

                                                                         Page 69
  1   speaking objection and we can continue on with the
  2   proceedings.
  3   BY MR. WHITEHEAD:
  4       Q.     So, Mr. Scott -- strike that line.
  5              Mr. Scott, yes or no, was GEO's net profit for
  6   2018 8,466,700 -- strike that.              I'm sorry.     I read it
  7   wrong.
  8              MS. MELL:      If you just use "margin," I won't
  9   object. If you use the word "margin," it's not
 10   objectionable.
 11              MR. WHITEHEAD:         I want to use profit.
 12              MS. MELL:      All right.
 13   BY MR. WHITEHEAD:
 14       Q.     Mr. Scott, yes or no, was                        GEO's gross
 15   profit for fiscal year 2018?
 16              MS. MELL:      Object to the form.
 17              THE WITNESS:        This report does not show me what
 18   you're saying.       I can read the form and the report shows
 19   net margin for each year.              I can read that number for
 20   you, sir.
 21   BY MR. WHITEHEAD:
 22       Q.     Yes or no.      Was GEO's net margin for 2018
 23                ?
 24       A.     Based on the form I'm looking at, yes.
 25       Q.     What is the distinction you draw between net


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                              GEO Objections Foundation,
      Case 3:17-cv-05769-RJB FRE 402, 701, 802.
                              Document     294 Filed 04/24/20 Page 73 of 123
Bruce Scott, Jr.                                             December 10, 2019

                                                                         Page 70
  1   margin and net profit, if any?
  2       A.     Net margin is listed on this report with a
  3   number attached to it.           Profit relating to any other
  4   reports or expenses or contract line items, I would not
  5   want to speculate on that.
  6       Q.     Again, my question is different.             What is the
  7   difference between net margin and net profit, as you
  8   understand it?
  9              MS. MELL:     Object to the form.
 10              THE WITNESS:      Again, sir, net margin is listed
 11   on this report, this singular report, with a number of
 12   dollar amounts per these years.                The profit, if there is
 13   another report or a series of reports that we want to
 14   review to look at that -- I don't want to speculate as
 15   to how this report relates to any other documentation in
 16   a multiple-line-item contract.
 17   BY MR. WHITEHEAD:
 18       Q.     Yes, no, or I don't know, did GEO make a profit
 19   last year?
 20              MS. MELL:     Object to the form of the question.
 21              THE WITNESS:      Yes.
 22   BY MR. WHITEHEAD:
 23       Q.     How much?
 24       A.     I don't know.
 25       Q.     Yes, no, or I don't know, did GEO make a profit


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 74 of 123
                             GEO Objections Foundation, FRE 402,
Bruce Scott, Jr.             701, 802.                             December 10, 2019

                                                                           Page 71
  1   in 2017?
  2              MS. MELL:   Same objection.
  3              THE WITNESS:     Yes.
  4   BY MR. WHITEHEAD:
  5       Q.     How much?
  6       A.     I don't know.
  7       Q.     Yes, no, or I don't know, did GEO make a profit
  8   in 2016?
  9              MS. MELL:   Object to the form.
 10              Counsel, I won't object if you quit instructing
 11   him how to answer the question.               If you ask him if they
 12   made a profit, I won't object.
 13              THE WITNESS:     Would you like to repeat the
 14   question, please.
 15   BY MR. WHITEHEAD:
 16       Q.     Yes, no, or I don't know, did GEO make a profit
 17   for 2016?
 18              MS. MELL:   Object to the form.
 19              THE WITNESS:     Yes.
 20   BY MR. WHITEHEAD:
 21       Q.     Yes, no, or I don't know, did GEO make a profit
 22   in 2015?
 23              MS. MELL:   Object to the form.
 24              THE WITNESS:     Yes.
 25   BY MR. WHITEHEAD:


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document   294Foundation,
                             GEO Objections  Filed 04/24/20 Page 75 of 123
Bruce Scott, Jr.               FRE 402, 701, 802.           December 10, 2019

                                                                       Page 72
  1       Q.     Yes, no, or I don't know, did GEO make a profit
  2   for 2014?
  3              MS. MELL:    Object to the form.
  4              THE WITNESS:      Yes.
  5   BY MR. WHITEHEAD:
  6       Q.     Yes, no, or I don't know, has GEO been
  7   profitable so far this year, 2019?
  8              MS. MELL:    Object to the form.
  9              THE WITNESS:      I don't have any information to
 10   speculate on that.
 11   BY MR. WHITEHEAD:
 12       Q.     Would you be surprised if GEO did not make a
 13   profit this year?
 14       A.     I would not like to speculate without numbers
 15   and facts.     Again, contract line items change, task
 16   orders change.      I would not like to guess at what ends
 17   up happening.
 18       Q.     What is the Voluntary Work Program?
 19       A.     The Voluntary Work Program is required by the
 20   contract and the ICE Performance-Based National
 21   Detention Standards as a program that allows detainees
 22   to perform voluntary work, earning a compensation of one
 23   dollar a day, in an effort to have them help out in the
 24   facility, spend time, not be idle.             That's what the
 25   voluntary program is.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 76 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 73
  1       Q.     What are the basic job categories?
  2              MS. MELL:   Object to the form.
  3              THE WITNESS:    There are no basic job categories
  4   as listed by the standard.        There is a number of program
  5   activities that detainees can volunteer into in various
  6   parts of the facility.
  7   BY MR. WHITEHEAD:
  8       Q.     You're referring to job activities.          Isn't it
  9   true that GEO creates job descriptions for the detainee
 10   worker programs?
 11       A.     There are descriptions of the activities that
 12   they can perform under that program that list what they
 13   should do in that program, so they know what they're
 14   doing and what they're volunteering for.
 15       Q.     And they're referred to as job descriptions.
 16   Correct?
 17       A.     They have been referred to as job descriptions.
 18   I think the new policy changed some terminology in that
 19   and they're called work program assignments -- voluntary
 20   program assignments now.
 21       Q.     When was that change made?
 22       A.     I don't know the exact date of the change, but
 23   there has been a policy change.
 24       Q.     Well, I'll represent to you this lawsuit was
 25   filed September 2017.       Do you know whether the change


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                         GEO Objections
      Case 3:17-cv-05769-RJB   Document Foundation,
                                           294 FiledFRE 04/24/20 Page 77 of 123
                          402, 701, 802.
Bruce Scott, Jr.                                                December 10, 2019

                                                                            Page 74
  1   was made before or after the lawsuit?
  2       A.     I would say that would be after that lawsuit.
  3       Q.     Do you know why the change occurred?
  4       A.     I don't know.         I'm not a policy developer for
  5   GEO.
  6       Q.     Do detainee workers work in the kitchen?
  7       A.     Detainees volunteer to work in the kitchen.
  8       Q.     Do detainee workers work in the laundry unit?
  9       A.     Detainees volunteer to work in the laundry.
 10       Q.     Do detainee workers perform janitorial services?
 11       A.     Detainee workers clean portions of the facility
 12   in multiple different areas.             Janitorial services is a
 13   broad term.
 14       Q.     Do detainee workers work in the barber shop?
 15       A.     We do have detainee workers that volunteer in
 16   the barber shop.
 17       Q.     Do detainee workers paint?
 18       A.     We do have detainees that volunteer to paint.
 19       Q.     Now, if you were to take the detainee worker
 20   labor out of the equation, how would GEO carry forward
 21   its operations with respect to each of the job
 22   categories we just discussed?
 23              MS. MELL:       Object to the form of the question.
 24              THE WITNESS:         I have trouble with your question.
 25   Can you restate the question, please.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 78 of 123
Bruce Scott, Jr.         GEO Objections Foundation, FRE      December 10, 2019
                         402, 701, 802.

                                                                         Page 75
  1   BY MR. WHITEHEAD:
  2       Q.     Sure.   If you take detainee labor out of the
  3   equation and assuming GEO's present personnel levels,
  4   how would GEO carry out its operations with respect to,
  5   let's say, the kitchen?
  6              MS. MELL:   Object to the form.
  7              THE WITNESS:     We don't have detainee labor; we
  8   have detainees that volunteer.              It would come to the
  9   food service department.           If there were no detainees
 10   that volunteered to work in the food service department,
 11   the existing staff in the food service department would
 12   perform the duties as required under the contract.
 13   BY MR. WHITEHEAD:
 14       Q.     How many people are in the food service
 15   department right now, as far as GEO personnel goes?
 16       A.     I have ten food service officers, a food service
 17   administrator, an assistant food service administrator,
 18   and food service clerk.          A total of 13.
 19       Q.     They don't all work at once.             Correct?
 20       A.     There are shifts.
 21       Q.     So let's take morning shift.             How many GEO
 22   personnel are on the morning shift in the kitchen?
 23       A.     You would have to define some parameters of the
 24   morning shift.
 25       Q.     How do you define morning shift?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 79 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 76
  1       A.     Typically, we have three food service officers,
  2   which are also cooks, that show up in the morning prior
  3   to 7 o'clock, 8 o'clock, when the food service
  4   administrator and the clerk come in.           So it could start
  5   at 3, depending on the holidays.          Typically, 3 in the
  6   morning until the food service administrator and food
  7   service clerk arrive, which puts us at 5.            And there are
  8   some staggered shifts in there as well.            So it's hard to
  9   say without getting very specific.
 10       Q.     How many detainee workers work the morning
 11   shift?
 12       A.     That number fluctuates from day-to-day.
 13       Q.     Give me a range.
 14       A.     Some mornings, you may have three workers; some
 15   mornings, you may have six to ten workers.             It just
 16   really depends.
 17       Q.     And as many as 30.     Is that correct?
 18       A.     We do, in the Voluntary Work Program, have 30
 19   spots available for volunteer workers in the food
 20   service department.
 21       Q.     All right.   So let's take the detainee workers
 22   out of the equation.       Could GEO's existing personnel
 23   carry out its morning shift operations in the kitchen?
 24       A.     GEO would ensure that the morning shift
 25   operations were covered should no detainee workers show


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 80 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 77
  1   up.
  2         Q.   How?
  3         A.   If no detainees show up to the kitchen, we have
  4   other available staff that could do other items like
  5   clean dishes.     Not work with food, because you're
  6   required a food handler card to cook the food.              We would
  7   assign additional staff members into the kitchen or call
  8   on other staff members, incur some overtime, the kitchen
  9   staff, to ensure that the standards and feeding of the
 10   detainees are met.
 11         Q.   And would that be sustainable over the long
 12   haul?
 13              MS. MELL:   Object to the form.
 14              THE WITNESS:    I don't want to speculate on what
 15   the long haul would be.
 16   BY MR. WHITEHEAD:
 17         Q.   I understood, from your testimony yesterday,
 18   that GEO has contingency plans in place in the event of
 19   detainee worker stoppages.        Did I get that right?
 20         A.   Yes.
 21         Q.   So is there a contingency plan in place in the
 22   kitchen in the event that there is a long-term detainee
 23   worker stoppage?
 24         A.   The contingency plan in place would look at many
 25   variables in accordance with that, and the appropriate


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 81 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 78
  1   decisions would be made as needed based on the
  2   information available for that work stoppage.
  3       Q.     So that's yes, there is a plan?
  4       A.     There is a plan available.
  5       Q.     Tell me, what does that plan entail?
  6       A.     The plan entails looking at different variables
  7   of an emergency situation and making an informed
  8   decision based on the information provided during that
  9   event.
 10       Q.     How long could a plan that entailed pulling GEO
 11   personnel from other parts of the facility into the
 12   kitchen last in the event of a long-term detainee worker
 13   stoppage?
 14       A.     I don't want to speculate on how that -- there
 15   is other options that we could look at.
 16       Q.     You would agree with me, though, that pulling
 17   personnel from other parts of the facility into the
 18   kitchen could impact the operations of other parts of
 19   the facility?
 20              MS. MELL:   Object to the form.
 21              THE WITNESS:    No, sir.    We would not rob posts
 22   to fill another one.       We would offer overtime, we would
 23   seek possibly TDY staff from other facilities -- I'm
 24   sorry -- seek TDY staff, temporary duty staff.              There
 25   are a number of options available.           Speculating on the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB  Document 294 Filed 04/24/20 Page 82 of 123
                         GEO Objections Foundation, FRE
Bruce Scott, Jr.        402, 701, 802.                    December 10, 2019

                                                                     Page 79
  1   potentials of anything would just be that, it would be
  2   speculating and planning for potential occurrences.
  3   BY MR. WHITEHEAD:
  4       Q.     What about in the barber shop?         What if --
  5   strike that.
  6              In the barber shop, do or does GEO personnel cut
  7   hair?
  8       A.     No.
  9       Q.     It's only the detainee workers.          Correct?
 10       A.     We have volunteer detainee barbers that work in
 11   the barber shop.
 12       Q.     And if the detainee workers did not cut hair,
 13   who would?
 14              MS. MELL:    Object to the form.
 15              THE WITNESS:      Again, with contingency plans,
 16   we've never -- as far as my knowledge, we've never had
 17   that happen.     There is always detainees on that
 18   volunteer for activities.          If one person doesn't want to
 19   do it, there is usually somebody else that volunteers
 20   for that activity.        There is usually people on a waiting
 21   list, waiting to do that.
 22   BY MR. WHITEHEAD:
 23       Q.     But taking detainee work out of the equation,
 24   what would GEO's plan be or what is GEO's plan in the
 25   barber shop?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 83 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 80
  1              MS. MELL:   Object to the form.
  2              THE WITNESS:    Again, I don't want to speculate
  3   on what the overall plan would be.           Are we taking
  4   detainee workers out of the equation for a day or --
  5   there is many different variables to determine an
  6   effective solution for that occurrence.
  7   BY MR. WHITEHEAD:
  8       Q.     Well, if you'll indulge me, assume three months.
  9   What would GEO do in that scenario?
 10       A.     That's assuming nobody else wants to volunteer?
 11       Q.     Correct.
 12       A.     We would look at the emergency plan.          We would
 13   determine if there is still -- we would go to the
 14   client, determine if there is still a need to perform
 15   the haircuts under the standard, look at different
 16   options, and an informed decision would be made based on
 17   all the relevant facts and variables that were contained
 18   therein.     I don't want to speculate on a future event
 19   and planning, because there is always many different
 20   ways you can plan and overcome obstacles.
 21       Q.     Presumably, though, the answer would include
 22   trying to pull in other GEO personnel to do the work?
 23       A.     I don't think we would pull in other GEO
 24   personnel to perform barber duties.           We would seek out
 25   to the client, potentially look for a waiver of that


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 84 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 81
  1   line item, of barber shop activities for three months,
  2   if we knew it was going to be three months.             There could
  3   be other options that GEO looks at.
  4       Q.     In terms of the options that GEO would look at
  5   in the event of a long-term volunteer worker stoppage,
  6   whether it be in the kitchen or any of the other jobs,
  7   would one of the considerations be looking to an outside
  8   contracting agency to perform the functions that were
  9   previously performed by the detainee workers?
 10              MS. MELL:   Object to the form.
 11              THE WITNESS:    That could be one of many options
 12   that were weighed.
 13              MR. WHITEHEAD:    Lane, can I see your 314.
 14              MR. POLOZOLA:    314.
 15              MR. WHITEHEAD:    Yes, please.
 16              Joan, I'm happy to print off another copy, if
 17   you'd like.    But Exhibit 314 is the Volunteer Work
 18   Program Agreement.      This is a copy of it.        May I show
 19   the witness or would you prefer that we print another
 20   copy and check it in as another exhibit?
 21              MS. MELL:   I'm not sure what you're asking.
 22   It's already an exhibit, you're just pulling it out of
 23   your exhibit binder?
 24              MR. WHITEHEAD:    Because we don't have the -- the
 25   court reporters did not bring the previous exhibits --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 85 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 82
  1              MS. MELL:    Right, right.
  2              Okay.   So -- no, I don't mind you showing it to
  3   the witness.       We're just going to all kind of share it?
  4              MR. WHITEHEAD:    Yes.
  5              MR. MELL:    Do you need it first?
  6              MR. WHITEHEAD:    No, I've got mine.        It's marked
  7   up.
  8              MS. MELL:    Okay.   Then we'll just look at this.
  9   That's fine.
 10              MR. WHITEHEAD:    It's just one line that I've got
 11   a question about.
 12              MS. MELL:    No, that's fine.
 13   BY MR. WHITEHEAD:
 14         Q.   Mr. Scott, you've been handed Exhibit 314.               What
 15   are we looking at here?
 16         A.   We're looking at the Voluntary Work Program
 17   Agreement dated 1/30/2014.
 18         Q.   You've seen this form before.        Correct?
 19         A.   Yes.
 20         Q.   If you look towards the bottom there, above that
 21   redacted line, it says, "We thank you for your important
 22   contribution to maintaining this facility."             Do you see
 23   that?
 24         A.   Yes.
 25         Q.   Do the detainee workers make an important


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 86 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 83
  1   contribution in maintaining the Northwest Detention
  2   Center?
  3       A.     Detainees often take very much pride in the work
  4   that they do.      This is just a way of thanking them for
  5   volunteering and working inside the facility, that is on
  6   a voluntary basis.
  7       Q.     And it's an important part of the facility's
  8   operations.      Correct?
  9       A.     It covers a number of required standards in the
 10   ICE contract and standards.         Cleanliness is an important
 11   role in any facility, and detainees take great pride in
 12   living in a clean facility.
 13       Q.     Do they play an important role in keeping the
 14   Northwest Detention Center clean?
 15       A.     They're one of many roles that assist in that,
 16   but -- again, I can read the sentence.            I don't want to
 17   read outside the sentence.        The sentence says, "We thank
 18   you for your important contributions to maintaining this
 19   facility."       We appreciate the voluntary activities that
 20   they do to keep themselves from not being idle and doing
 21   the great work that they do.
 22       Q.     Is it true that GEO assigns detainee workers to
 23   individual work details?
 24       A.     No.
 25       Q.     How does that work?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 87 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 84
  1       A.     Detainees volunteer for the work program
  2   assignment that they would like to perform.
  3       Q.     And then GEO approves or not the work
  4   assignment.    Is that fair to say?
  5       A.     The only approval process that comes in, whether
  6   or not a detainee, in accordance with the standards, can
  7   perform a certain work detail.         There are certain
  8   standards that do not permit detainees into certain work
  9   program assignments.       But otherwise, we do not
 10   discriminate in any reason, race, disability, sex, age,
 11   religious preference, sexual preference, into that
 12   program assignment.
 13       Q.     GEO sets the schedule for detainee workers.
 14   Correct?
 15       A.     The schedule is set on a number of items, not
 16   only GEO, but the healthcare department, healthcare
 17   requirements, healthcare schedules, what they're doing
 18   at a certain time.      There is other variables that play
 19   into effect with a daily work schedule.            Some detainees
 20   cannot be commingled with other detainees in accordance
 21   with the standard.      So it's an ebb and flow of when
 22   detainees can work, based on standard requirements, to
 23   make sure that we don't violate any other portion of the
 24   standards.
 25       Q.     I understand that aspect of your testimony.              My


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 88 of 123
                          GEO Objections Foundation, FRE
Bruce Scott, Jr.          402, 701, 802.                       December 10, 2019

                                                                        Page 85
  1   question is a little bit different.                  It's not so much
  2   how the schedule is created, but whether GEO sets the
  3   schedule.    Does GEO set the work schedule for the
  4   detainee workers?
  5       A.     The schedules are set based on need, with all
  6   the other parameters, to ensure that we can have
  7   detainees where they're allowed to be at certain times
  8   of the day.
  9       Q.     And it's GEO that does that.              Correct?
 10       A.     We may write the schedule based on information
 11   from a lot of different things; courts, asylum cases,
 12   facility movement schedule, classification levels, many
 13   different variables.
 14       Q.     But in each of those scenarios, it's GEO that
 15   writes the schedule.        Correct?
 16       A.     The master facility program schedule and the
 17   hours of work, we write.
 18       Q.     And GEO provides detainees with training
 19   necessary to do their work assignments within the worker
 20   program.     Correct?
 21              MS. MELL:    Object to the form.
 22              THE WITNESS:     Yes.
 23   BY MR. WHITEHEAD:
 24       Q.     To the extent one is necessary, GEO provides
 25   uniforms to the detainee workers.                Correct?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                           GEODocument
      Case 3:17-cv-05769-RJB   Objections Foundation,
                                           294 FiledFRE
                                                      04/24/20 Page 89 of 123
                            402, 701, 802.
Bruce Scott, Jr.                                              December 10, 2019

                                                                          Page 86
  1       A.     Yes.
  2       Q.     So, in the kitchen, GEO provides those uniforms
  3   to the kitchen detainee workers.              Correct?
  4       A.     Yes.   As a requirement of the ICE standard.
  5       Q.     And detainee workers do not have the discretion
  6   to deviate from their job assignments.                Correct?
  7       A.     When you say "deviate from their job
  8   assignments" -- should they want to volunteer for
  9   another program assignment?
 10       Q.     Well, if a detainee worker is scheduled to work
 11   in the kitchen, they don't have discretion to perform
 12   their kitchen functions elsewhere in the facility, for
 13   example.
 14       A.     Well, I don't think you would want to cook food
 15   elsewhere in the facility, but there are job
 16   descriptions and normal things to be done in the
 17   kitchen.     We can't have a detainee do something outside
 18   those job descriptions.
 19       Q.     And GEO's expectation is that the detainee
 20   workers perform the tasks that are on their job
 21   descriptions.       Correct?
 22       A.     As a matter of the Voluntary Work Program, in
 23   accordance with the ICE standards and ACA, yes.
 24       Q.     GEO supervises the detainee workers as they go
 25   about their work?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 90 of 123
                         GEO Objections Foundation, FRE
Bruce Scott, Jr.         402, 701, 802.                   December 10, 2019

                                                                     Page 87
  1       A.     Yes.   The contract requires supervision of all
  2   detainees while they're housed at the Northwest ICE
  3   Processing Center.
  4       Q.     If detainee workers do not perform their job
  5   satisfactorily, they can be terminated.             Correct?
  6       A.     The standard says removal from a Voluntary Work
  7   Program assignment.        If a detainee say is doing an
  8   unsafe act or is otherwise doing something that would
  9   violate a standard or a health code, they may be removed
 10   from that work program assignment.
 11       Q.     And GEO may initiate the process to have that
 12   worker removed.     Correct?
 13       A.     Typical removals work under the disciplinary
 14   standard, which is a completely different set of
 15   standards where a detainee can be removed from a work
 16   program.
 17       Q.     Again, without talking about the ins and outs of
 18   the standards, the disciplinary procedures or
 19   proceedings, my question is whether GEO may initiate
 20   removal proceedings against a detainee worker for doing
 21   a bad job.
 22       A.     In accordance with the established standards,
 23   yes.
 24       Q.     And detainee workers cannot earn more money by
 25   demonstrating exceptional skill in their job role.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                        GEO Objections
      Case 3:17-cv-05769-RJB  Document Foundation, FRE 402,
                                           294 Filed    04/24/20 Page 91 of 123
                         701, 802.
Bruce Scott, Jr.                                                December 10, 2019

                                                                            Page 88
  1   Correct?
  2       A.     Under the standard in the contract, offer of
  3   compensation for one dollar a day.
  4       Q.     Everyone is paid the same, regardless of their
  5   skill and experience.
  6       A.     Yes.
  7       Q.     Can detainee workers seek employment outside the
  8   Northwest Detention Center?
  9       A.     I do not recall anything in the contract or the
 10   ICE standard that would permit that.
 11       Q.     And GEO pays the detainee workers directly.
 12   Correct?
 13              MS. MELL:      Object to the form.
 14              THE WITNESS:        GEO places a dollar a day in the
 15   detainee's trust account, which the detainees have
 16   access to.
 17   BY MR. WHITEHEAD:
 18       Q.     And then GEO seeks reimbursement for that amount
 19   from ICE.     Correct?
 20       A.     Yes.
 21              MR. WHITEHEAD:        All right.       Let's take a break.
 22              THE VIDEOGRAPHER:         We're now going off the
 23   record.     The time is 12:44 p.m.
 24              (Lunch recess taken from 12:44 to 1:38.)
 25              THE VIDEOGRAPHER:         We're now back on the record.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 92 of 123
                             GEO Objections Foundation, FRE 402,
Bruce Scott, Jr.             701, 802.
                                                                   December 10, 2019

                                                                           Page 89
  1   The time is 1:38 p.m.
  2
  3                 E X A M I N A T I O N (continued)
  4   BY MR. WHITEHEAD:
  5       Q.     Mr. Scott, before the break, I had asked you
  6   some questions about different work stoppage scenarios,
  7   work stoppage on the part of detainee workers, and you
  8   told me about some of the considerations or
  9   contingencies that GEO had in place.                    Do you recall
 10   having that discussion?
 11       A.     I remember talking about detainee work
 12   stoppages.
 13       Q.     And if I understood you correctly -- this is not
 14   to put words in your mouth -- but that you listed off
 15   several options, one being overtime for existing
 16   workers.     Is that correct?
 17       A.     That could be a potential option.
 18       Q.     You had mentioned pulling in workers from other
 19   parts of the facility.           Did I get that right?
 20       A.     As far as overtime periods, yes.
 21       Q.     As well as pulling in GEO workers from other GEO
 22   facilities to work at the Northwest Detention Center.
 23   Did I get that right?
 24              MS. MELL:     Object to the form.
 25              THE WITNESS:       I did say that TDY options would


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJBGEODocument
                                Objections 294  Filed FRE
                                           Foundation, 04/24/20 Page 93 of 123
Bruce Scott, Jr.             402, 701, 802.                    December 10, 2019

                                                                           Page 90
  1   be available.
  2   BY MR. WHITEHEAD:
  3       Q.     What does TDY stand for?
  4       A.     Temporary duty.
  5       Q.     You mentioned that a third-party contracting
  6   agency would be an option.              Did I get that right?
  7       A.     That could be an option.
  8       Q.     Beyond what we just discussed, are there any
  9   other options or considerations that GEO would have to
 10   address a detainee worker stoppage of a prolonged
 11   nature?
 12              MS. MELL:      Object to the form.
 13              THE WITNESS:        Again, it would be difficult to
 14   outline every potential option based on the relevant
 15   information that would be with any event.                  The options
 16   that I've listed now are the options that I can think of
 17   that would be considered in any prolonged detainee work
 18   stoppage.
 19   BY MR. WHITEHEAD:
 20       Q.     You also mentioned that GEO pays the detainee
 21   workers directly for their participation in the
 22   Voluntary Work Program, but that ICE then reimbursed GEO
 23   for the cost.       Did I get that correct?
 24              MS. MELL:      Object to the form.
 25              THE WITNESS:        Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document   294Foundation,
                             GEO Objections  Filed 04/24/20 Page 94 of 123
Bruce Scott, Jr.               FRE 402, 701, 802.           December 10, 2019

                                                                       Page 91
  1   BY MR. WHITEHEAD:
  2       Q.     When did that become the case, that ICE paid
  3   directly and then sought reimbursement from GEO?
  4              MS. MELL:    Object to the form.
  5              THE WITNESS:      Restate it.      I think you have it
  6   backwards.
  7   BY MR. WHITEHEAD:
  8       Q.     I did.   I apologize.
  9              Has it always been the case that GEO paid
 10   directly and then sought reimbursement from ICE for the
 11   Voluntary Work Program?
 12       A.     That's typically how it is.          If that's been the
 13   case since the inception of the contract, I could not
 14   state that.     But there has always been a line item in
 15   the contract for Voluntary Work Program.               Whether that
 16   was paid to the detainee trust fund by GEO or through
 17   another vendor that runs the detainee trust account --
 18   typically, we pay the detainee trust account, and then
 19   we seek reimbursement through ICE for that dollar
 20   amount.
 21       Q.     And then, to your knowledge, has that always
 22   been the sequence or was it different at some point?
 23       A.     I don't believe it to be different at any
 24   portion, but I don't have the relevant information to
 25   specify that throughout the entire term of the number of


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                         GEO Objections
      Case 3:17-cv-05769-RJB   Document Foundation, FRE 402,
                                            294 Filed    04/24/20 Page 95 of 123
                          701, 802.
Bruce Scott, Jr.                                                 December 10, 2019

                                                                             Page 92
  1   contracts that we have had.
  2       Q.     What is GEO's policy with respect to detainee
  3   worker pay in the Voluntary Work Program at the
  4   Northwest Detention Center?
  5              MS. MELL:       Object to the form.
  6              THE WITNESS:         You're asking for the policy
  7   number or just -- I'm not sure what you're asking, sir.
  8   BY MR. WHITEHEAD:
  9       Q.     Well, regarding the rate of pay, what is it?
 10       A.     The compensation allowable under the contract is
 11   one dollar per day.
 12       Q.     How was that rate of pay determined?
 13       A.     It is what's listed in the ICE PBNDS standard,
 14   and there is a line item in the contract, I believe,
 15   that states one dollar a day.
 16       Q.     Anywhere else in terms of where GEO derives its
 17   understanding that detainee worker pay is a dollar a
 18   day?
 19       A.     GEO would rely on the contract and the allocable
 20   standards for that dollar amount.
 21       Q.     So the contract, itself, and the PBNDS are the
 22   two sources.       Correct?
 23       A.     Yes.
 24       Q.     Is there a specific section within the PBNDS
 25   that you're thinking of?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 96 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 93
  1       A.     There is a compensation section in the Voluntary
  2   Work Program standard.
  3              (Exhibit 361 marked for identification.)
  4   BY MR. WHITEHEAD:
  5       Q.     You've just been handed Exhibit 361.          What are
  6   we looking at here?
  7       A.     This is Standard 5.8, Voluntary Work Program,
  8   listed in the Performance-Based National Detention
  9   Standards, 2011, revised December 2016.
 10       Q.     Is this the current version of the Voluntary
 11   Work Program provision regarding -- I'm sorry.              Strike
 12   that.
 13              Is this the current version of the PBNDS
 14   regarding the Voluntary Work Program?
 15       A.     This is the current -- Revision 2016 is the
 16   current PBNDS standard.
 17       Q.     Can you show me where within Section 5.8 of the
 18   PBNDS that GEO derives the understanding that it pays
 19   detainee workers a dollar a day?
 20       A.     On page Bates number stamp 19097, under
 21   paragraph K marked "Compensation."
 22       Q.     Specifically, what is the language that GEO
 23   refers to or relies upon?
 24       A.     The language in the standard reads, "the
 25   compensation is at least $1.00 (USD) per day."


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB GEO Objections
                             Document    294 Filed 04/24/20 Page 97 of 123
                              Foundation, FRE 402, 701,
Bruce Scott, Jr.                                            December 10, 2019
                              802.

                                                                       Page 94
  1       Q.     In reading that language, does GEO read that to
  2   limit GEO to paying one dollar a day?
  3       A.     GEO reads this as the minimum acceptable
  4   allowance within the ICE PBNDS standard is one dollar a
  5   day.
  6       Q.     So this amount is the minimum, but it does not
  7   represent a maximum.
  8              MS. MELL:    Object to the form.
  9              THE WITNESS:      I read the sentence, the
 10   compensation is least one dollar per day.
 11   BY MR. WHITEHEAD:
 12       Q.     And that phrase, "at least," what does that mean
 13   within the context of this sentence?
 14              MS. MELL:    Object to the form.
 15              THE WITNESS:      In the context of -- this sentence
 16   is taken in the context of the standard where there are
 17   expected practices and minimum acceptable limits of
 18   work.    One dollar a day is the required amount in
 19   accordance with the PBNDS standard.
 20   BY MR. WHITEHEAD:
 21       Q.     And to clarify, one dollar is the minimum
 22   amount.    Correct?
 23              MS. MELL:    Object to the form.
 24              THE WITNESS:      The minimum amount -- as read, the
 25   compensation is at least one dollar per day.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 98 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 95
  1   BY MR. WHITEHEAD:
  2       Q.     Has GEO ever paid more than a dollar a day to
  3   detainee workers at the Northwest Detention Center?
  4       A.     To my knowledge, per activity, we pay one dollar
  5   a day.     There was an occurrence in the barber shop where
  6   there was very limited hours where we may pay a detainee
  7   for two activities in a day.
  8       Q.     And when was that in the barber shop that
  9   certain barbers may have been paid more?
 10       A.     The barbers -- barbers in the barber shop, based
 11   on some of the -- or the standard language that we
 12   referred to earlier, where certain classification levels
 13   can't be mixed with other classification levels, it
 14   really -- not everybody can be out at the same time,
 15   meaning barbers can only cut within their certain
 16   classification levels, and that only -- doesn't happen
 17   every day of the month.        So a determination was made
 18   that we would allow them to have another task when they
 19   were not cutting hair; but I can't sit here and say that
 20   they never did two tasks during the same day, but the
 21   understanding was they would be able to cut hair and
 22   then have another voluntary program work assignment,
 23   earning a dollar a day, when they were not cutting hair.
 24       Q.     Other than what you've just described for me
 25   concerning barbers in some cases working more than one


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 99 of 123
Bruce Scott, Jr.                                         December 10, 2019

                                                                    Page 96
  1   worker activity, can you think of another time that GEO
  2   paid more than one dollar a day to a detainee worker?
  3       A.     My recollection I have -- another time that we
  4   looked at something similar was in the kitchen where we
  5   were going to offer the females a chance at working in
  6   the food service department, but that wasn't an everyday
  7   event.     So kind of under the same premise, when they
  8   were -- since it wasn't an available everyday detail,
  9   they would be allowed to work in the kitchen and they
 10   were allowed to have another voluntary program
 11   assignment earning a dollar a day on days they weren't
 12   working in the kitchen.
 13       Q.     Anything else?
 14       A.     To my knowledge, that's all I can remember at
 15   this time.
 16              (Exhibit 362 marked for identification.)
 17   BY MR. WHITEHEAD:
 18       Q.     You've just been handed Exhibit 362.          What are
 19   we looking at here?
 20       A.     This is titled a Batch Listing.         It seems to
 21   indicate a detainee earning certain transaction amounts
 22   on various days.
 23       Q.     Let's back up a step.      What is or what are batch
 24   listings?
 25       A.     It's just a transaction term.        This batch looks


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 100 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 97
  1   like it was run for just this detainee.            It's a
  2   processing application in the detainee pay system.
  3       Q.     So this is a ledger, so to speak, reflecting
  4   payments to detainees?
  5              MS. MELL:   Object to the form.
  6   BY MR. WHITEHEAD:
  7       Q.     In terms of what a Batch Listing is, not
  8   necessarily this exhibit.
  9              MS. MELL:   Object to the form.
 10              THE WITNESS:    I won't relate those two together.
 11   This is just one batch, showing where these transactions
 12   were made to this detainee's account.
 13   BY MR. WHITEHEAD:
 14       Q.     What do batch listings typically reflect?
 15       A.     I don't know precisely what a Batch Listing
 16   lists.     I see another batch on the second page of the
 17   document that you've presented that has multiple
 18   detainees.     It looks like this is just kind of what the
 19   report title is for the data that is pulled for each
 20   individual page.
 21       Q.     Other than the Voluntary Work Program, are there
 22   any other occasions or reasons that GEO would make a
 23   payment to a civil immigration detainee at the Northwest
 24   Detention Center?
 25       A.     If a family member sends in funds, money or


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB GEO Objections
                              Document   294Foundation,
                                                Filed 04/24/20 Page 101 of 123
                              FRE 402, 701, 802.
Bruce Scott, Jr.                                               December 10, 2019

                                                                           Page 98
  1   work -- or a money order to the detainee, you might
  2   likely see that listed in the detainee account system.
  3   If the detainee wants to send money external to a family
  4   member, they may do that.              You may see a deduction on a
  5   detainee's account based on where he wants to send his
  6   money.
  7        Q.    Any other reason that you can think of that GEO
  8   would make a payment to a detainee at the Northwest
  9   Detention Center?
 10              MS. MELL:      Object to form.
 11              THE WITNESS:       I can't think of anything.            I
 12   don't see any other on the transactions that are listed
 13   here that indicate any different to me at this time.
 14   BY MR. WHITEHEAD:
 15        Q.    And you mentioned the detainee account system.
 16   Is that the Keefe banking system?
 17        A.    We currently use Keefe as an accounting system
 18   for detainee trust accounts.
 19        Q.    How long has GEO used the Keefe banking system,
 20   at the Northwest Detention Center?
 21        A.    A number of years.           I don't know the specific
 22   date that Keefe started operating with the Northwest ICE
 23   Processing Center; but to my recollection, we've used
 24   Keefe for a number of years now.
 25        Q.    More than five?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 102 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                     Page 99
  1       A.     I wouldn't hazard a guess.        There was one
  2   previous banking system.        I don't know -- I can't recall
  3   the name of that one.        We've been using Keefe ever
  4   since.
  5       Q.     So back to Exhibit 362.       On the first page, we
  6   see a batch listing for an individual here on the first
  7   line and it reflects a payment of two dollars.              Do you
  8   have any explanation for why the payment there would be
  9   two dollars?
 10       A.     According to the Batch Listing, it looks like
 11   the detainee performed laundry work on dates 4/5 and
 12   4/7, therefore, earning a dollar for those days,
 13   totaling two dollars for that line item.
 14       Q.     So two separate shifts, then?
 15       A.     Two separate program activities.
 16       Q.     On separate days?
 17       A.     On separate days.
 18       Q.     Let's look at the next page.         In the middle of
 19   the page, thereabouts, we see two individuals that
 20   received two dollars.        What is the explanation for why
 21   these individuals received a two dollar payment?
 22       A.     I don't have an explanation.         It could be
 23   that -- in the comments where it's listed that it was
 24   kitchen work on 4/6, it could have been a typo of two
 25   dollars instead of one dollar or a mis-entry of the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 103 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 100
  1   detail.    Without going back and looking at applicable
  2   records and pay sheets, I would not be able to determine
  3   exactly why the items are listed on this page as they
  4   are.
  5       Q.     Has GEO ever considered revising the amount it
  6   pays detainee workers on a daily basis?
  7       A.     To my knowledge, we've never had ICE come down
  8   and say there is any difference in the contract or the
  9   PBNDS standard where we would pay more than one dollar a
 10   day.
 11       Q.     Is that direction that GEO is awaiting from ICE?
 12       A.     It is an ICE standard and ICE contract that we
 13   work for.    We intend to meet the provisions of the ICE
 14   contract and the ICE standard.
 15       Q.     Why does GEO pay one dollar per day to the
 16   detainee workers?
 17       A.     The Voluntary Work Program assignment details in
 18   the contract and the PBNDS standard require one dollar a
 19   day and that is the compensation that is paid under the
 20   ICE Voluntary Work Program.
 21       Q.     If I understood your testimony earlier regarding
 22   the PBNDS, the requirement was that GEO pays at least a
 23   dollar a day.     Did I get that right?
 24              MS. MELL:   Object to the form.
 25              THE WITNESS:    That's the language we read in the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 104 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 101
  1   ICE standard, but I think I said we look at that as --
  2   the minimum standard required to meet the expected
  3   practice of the standard is one dollar a day.
  4   BY MR. WHITEHEAD:
  5       Q.     So back to my question.       Why doesn't GEO pay
  6   more money?
  7       A.     The ICE contract and the standard speak for
  8   themselves.     We intend to meet the minimum expectation
  9   requirements of the ICE contract and the standard, which
 10   lists one dollar a day as the compensation.
 11       Q.     You also referred to the ICE contract.           We've
 12   got Exhibit 356, which you previously referred to as the
 13   base contract, as of September 24, 2015.             Looking at
 14   that base contract, can you show me where there is a
 15   limitation that ICE can only pay one dollar a day?
 16              MS. MELL:    Object to the form.
 17   BY MR. WHITEHEAD:
 18       Q.     I'm sorry.    That GEO can only pay a dollar a
 19   day.
 20              MS. MELL:    Object to the form.
 21              THE WITNESS:    As an example, on page Bates
 22   stamped 96341, line item 9006, "Detainee volunteer wages
 23   for the detainee work program.          Reimbursement for this
 24   line item will be at the actual cost of $1.00 per day
 25   per detainee.     Contractor shall not exceed the amount


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                                GEO Objections
      Case 3:17-cv-05769-RJB Document          Foundation,
                                       294 Filed   04/24/20FRE Page 105 of 123
                                   402, 701, 802.
Bruce Scott, Jr.                                               December 10, 2019

                                                                         Page 102
  1   shown without prior approval by the contracting
  2   officer."
  3   BY MR. WHITEHEAD:
  4        Q.    Well, the reference there to the word
  5   reimbursement, does that language refer specifically to
  6   the rate at which ICE will reimburse GEO for the
  7   Voluntary Work Program?
  8        A.    I didn't write the contract to know what the
  9   meaning of the language is.               I understand this to be
 10   directly related to the Performance-Based National
 11   Detention Standards which we're required to use, and
 12   those do meet up together and say the one dollar a day
 13   is the compensation for the Voluntary Work Program.
 14        Q.    Has ICE -- excuse me.
 15              Has GEO ever considered paying more than a
 16   dollar a day to the voluntary workers?
 17        A.    At the Northwest ICE Processing Center, not to
 18   my knowledge, other than the two indications that I
 19   mentioned earlier, with barber shop and female kitchen
 20   workers.     To my knowledge, it's always been one dollar a
 21   day under the Voluntary Work Program.
 22        Q.    Has GEO ever sought guidance from ICE about how
 23   much it can pay in the Voluntary Work Program?
 24        A.    To my knowledge, no.               I'm not the only one that
 25   may speak with ICE, but to my knowledge, no.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 106 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 103
  1       Q.     Back to Exhibit 361.      This is the excerpt from
  2   the PBNDS regarding the Voluntary Work Program.              Looking
  3   at the Compensation section that's on the page that
  4   bears Bates stamp GEO-Nwauzor 19097 -- are you with me?
  5       A.     Yes.
  6       Q.     Now, the line there that we've been focusing on,
  7   "The compensation is at least $1.00 (USD) per day."
  8       A.     I see that listed in the standard.
  9       Q.     Are you aware of what the previous version of
 10   the PBNDS said with respect to detainee worker
 11   compensation?
 12       A.     There has been a number of previous versions.
 13   To which version are you referring to, sir?
 14       Q.     The one immediately preceding the one that we
 15   are looking at as Exhibit 361.
 16       A.     Would you be referring to the PBNDS 2011 with
 17   the 2012 errata?      That version?
 18       Q.     Yes.
 19       A.     To my recollection, the language is the same in
 20   that version as this version.
 21       Q.     What about the version preceding the -- did you
 22   say 2012 with the errata?
 23       A.     Yes.
 24       Q.     The version that preceded that, did that include
 25   the same language about "at least"?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 107 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 104
  1       A.     The PBNDS 2011 version?
  2       Q.     Yes.
  3       A.     To my knowledge, the language is the same as the
  4   2011 version that we see here.
  5              (Exhibit 363 marked for identification.)
  6   BY MR. WHITEHEAD:
  7       Q.     You have just been handed Exhibit 363.           Have you
  8   seen this document before?
  9       A.     No, I'm not listed on the memo.         I don't recall
 10   seeing this document before.
 11       Q.     Who is Associate Warden McHatton?
 12       A.     Associate Warden McHatton was the previous
 13   associate warden to my position as the assistant
 14   facility administrator.
 15       Q.     And Singleton and Heye, who are they?
 16       A.     They're officers that work in the classification
 17   department.
 18       Q.     If you look at the second item of this memo
 19   here, it reads, "States that compensation is now at
 20   least $1.00, however, doesn't say we don't have the
 21   option to pay more if we like."          Do you see that?
 22       A.     I see that.
 23       Q.     I'm focusing on the word "now."         Reading that
 24   sentence, does it refresh your memory about whether or
 25   not the at least language was a recent change to the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 108 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 105
  1   PBNDS?
  2       A.     To my knowledge, the 2008 PBNDS standard -- the
  3   language changed from 2008 standard and changed in the
  4   2011 standard, where they added the word "at least."
  5       Q.     So the 2008 version did not include the "at
  6   least" language when talking about the dollar a day that
  7   GEO must pay the detainee workers.           Did I get that
  8   right?
  9       A.     That's my recollection without reviewing the
 10   2008 standard.      That was a number of years ago.          But to
 11   my recollection, as stated in this memo, the language
 12   changed, therefore, Officer Singleton and Heye are
 13   reporting out that there was a language change to the
 14   standard.
 15       Q.     And this language change, is it true that it
 16   gave GEO the option to pay more if it chose?
 17       A.     Again, based on the contract line item and the
 18   standard where we would have to have authority from the
 19   contracting officer, I read it as the same as I've
 20   stated before.      At least the expected practice is one
 21   dollar a day unless ICE authorizes more.
 22       Q.     Did GEO ever seek permission to pay more?
 23       A.     Not to my knowledge, GEO has sought to pay more
 24   than a dollar a day, based on the contract language in
 25   the standard.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 109 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 106
  1              (Exhibit 364 marked for identification.)
  2   BY MR. WHITEHEAD:
  3       Q.     You've just been handed Exhibit 364.           It's an
  4   e-mail exchange.      The initial e-mail was from Charles
  5   Howard, according to the document.           Who is Charles
  6   Howard?
  7       A.     Charles Howard is an ICE headquarters employee
  8   who is currently the detention services manager.
  9       Q.     Do you know what he does as the detention
 10   services manager?
 11       A.     The detention services manager in terms --
 12   audits the facility and gauges the contract to the
 13   standards to ensure that we are following the contract
 14   and the PBNDS standards.
 15       Q.     And then the recipients to Mr. Howard's e-mail,
 16   James Gronewold, who is that?
 17       A.     At the time of this e-mail, James Gronewold
 18   would be the contracting officer representative for ICE.
 19       Q.     And Mr. Gronewold, is he stationed at the
 20   Northwest Detention Center?
 21       A.     At the time of this e-mail, Mr. Gronewold was
 22   stationed at the Northwest Detention Center, and has
 23   since retired from ICE service.
 24       Q.     Bill McHatton, you've told me that he was the
 25   associate warden at Northwest Detention Center.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 110 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 107
  1   Correct?
  2       A.     Yes, he was, prior to me, the associate warden
  3   at the Northwest Detention Center.
  4       Q.     R. Kimble, who is that?
  5       A.     R. Kimble is the -- is Ryan Kimble.          He is the
  6   business manager at the Northwest ICE Processing Center.
  7       Q.     And then, finally, Edith Conway, who is that?
  8       A.     Edith Conway is -- based on the e-mail tag,
  9   ice.dhs.gov, is a government employee.            I can't remember
 10   her specific title or location.
 11       Q.     I said, finally, but there is one more
 12   recipient, on the cc line, Nathalie Asher.             Who is that?
 13       A.     Nathalie Asher, at the time, was the field
 14   offices director for ICE.
 15       Q.     Did she work out of the Northwest Detention
 16   Center as well?
 17       A.     No.
 18       Q.     Where was she stationed, if you know?
 19       A.     The field office director is out of the ICE --
 20   the Tukwila ICE offices.
 21       Q.     Now, looking at Mr. Howard's e-mail, he writes
 22   to the recipients -- I'm reading the last sentence
 23   there -- "According to the standard, there is a minimum
 24   compensation of $1.00, however, there is no maximum."
 25   Do you see that?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 111 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 108
  1       A.     I see that.
  2       Q.     What do you take that to mean, that sentence?
  3       A.     I'm not Mr. Howard to know exactly what he
  4   stated, but based on the time period of the e-mail and
  5   when the 2011 revision standards came out, he's
  6   insinuating that there is a known language change from
  7   the 2008 version to the 2011 version.
  8       Q.     And that the language states no maximum that GEO
  9   may pay the detainee workers at the Northwest Detention
 10   Center.    Correct?
 11       A.     I don't see that language in the standard.            We
 12   can read the standard language again, sir.
 13       Q.     Again, though, I'm focusing on the language here
 14   for Mr. Howard.      Was anything along these lines
 15   communicated to you, that ICE had written an e-mail
 16   stating that there is a minimum compensation of one
 17   dollar, however, there is no maximum compensation?
 18              MS. MELL:   I object to the form.
 19              Counsel, you used "you" there, and I just want
 20   to make sure you're cautious as to how you're using it
 21   there.     Are you still in the corporate sense?
 22   BY MR. WHITEHEAD:
 23       Q.     We can do it both ways.       I mean, based on the
 24   testimony so far -- let's start with in your role as the
 25   30(b)(6) designee.       Can you tell me about internal


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 112 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 109
  1   discussions that GEO had in response to ICE personnel
  2   Howard's e-mail stating that there is no maximum
  3   associated with the Voluntary Work Program as shown on
  4   Exhibit 364.
  5       A.     To my knowledge, all discussion with -- the
  6   PBNDS language changed from 2008 to 2011.             It was just
  7   noting that there was a language change and the standard
  8   now says at least one dollar per day.
  9       Q.     Specifically to the point about there is no
 10   maximum, do you recall any discussions about -- and I'm
 11   speaking to you now as associate warden or perhaps chief
 12   security officer at this time -- do you recall any
 13   discussions about the fact that ICE had written an
 14   e-mail stating that there is no maximum for detainee
 15   worker pay?
 16              MS. MELL:   Object to the form.
 17              THE WITNESS:    No.    At the time, my recollection
 18   is we noted the language change in the standard from
 19   2008 to 2011, and we adjusted our policies and
 20   procedures to represent the new language of the
 21   standard.
 22   BY MR. WHITEHEAD:
 23       Q.     Were there any adjustments specifically related
 24   to detainee worker pay?
 25       A.     The only adjustments that would have been made


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 113 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 110
  1   is the new language to ensure that we stay consistent
  2   with the current standard in place at the time.              We
  3   would have changed our policies and procedures to
  4   reflect the new language.
  5       Q.     What is a request for an equitable adjustment?
  6       A.     It's a business term.       I've heard that before.
  7   Speaking specifically without looking at anything, I
  8   don't know off the top of my head what the exact meaning
  9   of a request for equitable adjustment is.
 10              (Exhibit 365 marked for identification.)
 11   BY MR. WHITEHEAD:
 12       Q.     I've just handed you what has been marked as
 13   Exhibit 365.     There are a number of redactions on the
 14   page.    If you look at that first paragraph, it states,
 15   "On February 14, 2018, GEO submitted a request for
 16   equitable adjustment..."        Do you see that?
 17       A.     I see that.
 18       Q.     Tell me about that request for an equitable
 19   adjustment.
 20       A.     This looks outside the scope of the facility.
 21   This was sent by Washington, D.C. to GEO headquarters.
 22   I would not have any knowledge of this.
 23       Q.     This letter appears to be sent from GEO to ICE.
 24   Would you agree with me on that?
 25       A.     It appears to be sent from GEO headquarters to


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 114 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 111
  1   Washington, D.C.
  2       Q.     Immigration and Customs Enforcement.           Correct?
  3       A.     The subject line where it's sent to does say,
  4   "Acting Deputy Director, Immigration and Customs
  5   Enforcement."
  6       Q.     And then that line about GEO submitting a
  7   request for equitable adjustment, as you sit here today,
  8   do you have any knowledge at all about that?
  9       A.     I have no knowledge of this memo drafting or why
 10   it was drafted.       This is not something we would see at
 11   the facility level.
 12       Q.     And then, if you look at the bulleted sentence
 13   before the largest black box there on the page, it
 14   reads, "We have conducted an estimation of the costs
 15   necessary to achieve compliance with the plaintiffs."
 16   Do you see that?
 17       A.     I see that written on the memo.
 18       Q.     Can you tell me about any estimated cost that
 19   GEO has run regarding complying with Washington State
 20   minimum wage laws?
 21       A.     No, sir.    Again, this is at a much higher level
 22   than the facility level.        I have no knowledge of any of
 23   this.
 24       Q.     Do you have any insights into what may be under
 25   the redactions on this page?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 115 of 123
                             GEO Objections Foundation, FRE 402,
Bruce Scott, Jr.             701, 802.                             December 10, 2019

                                                                          Page 112
  1              MS. MELL:      Object to the form.
  2              THE WITNESS:       I have no idea, sir.
  3              MS. MELL:      Counsel, is there something that's
  4   responsive to this in the CR 30(b)(6)?
  5              MR. WHITEHEAD:         I'm sure there is a topic that
  6   covers it, probably the last one dealing with GEO's
  7   communications with ICE.
  8              MS. MELL:      I would just object in terms of
  9   notice, that he needed to be prepared to speak as to
 10   this subject matter, this particular exhibit.
 11              MR. WHITEHEAD:         Duly noted.
 12   BY MR. WHITEHEAD:
 13       Q.     The Keefe banking data, that's currently the
 14   system that GEO uses to transmit payment for the
 15   Voluntary Work Programs to the individual detainee
 16   workers.     Is that correct?
 17       A.     The Keefe is the detainee accounting system.                  It
 18   does a number of things.             One of those things is where
 19   we deposit a dollar a day for the detainee in the
 20   Voluntary Work Program.
 21       Q.     Are you aware of any facility-wide -- facility
 22   being the Northwest Detention Center -- facility-wide
 23   worker -- strike that.
 24              Are you aware of any facility-wide -- facility
 25   being the Northwest Detention Center -- detainee worker


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 116 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 113
  1   stoppages in March 2014?
  2       A.     That was quite some time ago.         We have had
  3   detainees intermittently not work for two to three days.
  4   Recalling a specific event off the top of my head back
  5   in 2014, I don't recall one right now.
  6       Q.     What about in April 2014?
  7       A.     Again, sir, I don't recall any specific events.
  8   They choose not to work in the voluntary program from
  9   time to time on a limited basis.
 10       Q.     What about May 2014?
 11       A.     I don't know, sir.
 12       Q.     February 2015?
 13       A.     I don't know.
 14       Q.     March 2015?
 15       A.     I don't know.
 16       Q.     August 2015?
 17       A.     Again, there could be times throughout where
 18   detainees have voluntarily not shown up to work.               I
 19   don't recall any specific dates.
 20       Q.     What about September 2015?
 21       A.     I don't know, sir.
 22       Q.     And lastly, October 2015.
 23       A.     I don't know.
 24       Q.     I'll represent to you that GEO has produced to
 25   the plaintiffs in this action, Keefe banking data for


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 117 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 114
  1   the volunteer work program participants; and looking at
  2   the data, there is no data for the months that I just
  3   inquired about.        Do you have any explanation or insight
  4   into why there would be no Keefe banking data for those
  5   dates?
  6       A.     For specific dates within that time period?
  7       Q.     The months.    My inquiry was on the month.
  8       A.     There is an entire month where there is no data,
  9   sir?     I don't have anything to review to --
 10       Q.     I'm sorry?
 11       A.     I don't have any documentation to refer to.
 12       Q.     And I don't have a document to put in front of
 13   you.   I'm just asking if you're aware of anything that
 14   would account for why we don't have data between March
 15   and May 2014, February to March 2015, and September to
 16   October 2015.
 17              MS. MELL:    Object to the form.
 18              THE WITNESS:    No, I don't have any knowledge;
 19   and to my recollection, we've never had any work
 20   stoppages lasting that long.         To the best of my
 21   recollection, detainees volunteer not to work for two to
 22   three days.     I don't have enough information to answer
 23   that question for you.
 24   BY MR. WHITEHEAD:
 25       Q.     Quickly, I'd like to go back to GEO's offset


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 118 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 115
  1   calculations.      I had asked you about GEO's formula for
  2   calculating the offset amount, and the first component
  3   that you related to me was that GEO looked at the total
  4   participants in the Voluntary Work Program as the first
  5   step in calculating the offset.          Do you recall that?
  6       A.     Is there a specific exhibit that we're referring
  7   to now?
  8       Q.     Sure.   We can take a look at Exhibit 354.           You
  9   may also want to take a look at 355, and perhaps 359.
 10       A.     Okay.   I have 354.
 11       Q.     So 354 are GEO's Initial Disclosures.           The third
 12   page there, there is a section, "Computation of
 13   Damages," and it begins with, "Each detainee who elects
 14   to participate in the Voluntary Work Program..."               Do you
 15   see that?
 16       A.     Yes.
 17       Q.     My question is, how many detainee workers
 18   participated in the program in 2016 at the Northwest
 19   Detention Center?
 20       A.     In 2016, based on the standard that one dollar a
 21   day is used kind of as a benchmark to determining
 22   program participants, since we do not keep time logs --
 23   there is no requirement in the standard for that -- in
 24   2016, based on the program spend for the monthly
 25   voluntary worker program, we're estimating 157,913


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 119 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 116
  1   voluntary work tasks were done.          As far as the actual
  2   number of detainees that performed those tasks over that
  3   period, it's not recorded in this data.
  4       Q.     So you looked at the number of tasks -- or I
  5   should say that's what's reflected in Exhibit 359 -- on
  6   the volunteer worker program spend?
  7       A.     Correct.    Now, understanding that multiple
  8   detainees -- in an entire month, the detainee is working
  9   more than one day.       So if you're trying -- how many
 10   actual detainees were in there?          That's not discernible
 11   from this number.
 12              MR. WHITEHEAD:     Let's take a break.
 13              THE VIDEOGRAPHER:      We're now going off the
 14   record.    The time is 2:27 p.m.
 15              (Recess taken from 2:27 to 2:38.)
 16              THE VIDEOGRAPHER:      We're now back on the record.
 17   The time is 2:38 p.m.
 18   BY MR. WHITEHEAD:
 19       Q.     Mr. Scott, I know that some of my questions may
 20   have been pointed, but have I been fair with you today?
 21              MS. MELL:   Object to the form.        He's not
 22   answering that question.
 23              We're done.
 24              MR. WHITEHEAD:     Okay.
 25              MS. MELL:   Thank you.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 120 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 117
  1              THE VIDEOGRAPHER:      This concludes the videotaped
  2   deposition.     We're now going off the record.           The time
  3   is 2:39 p.m.
  4              THE REPORTER:     Is signature reserved?
  5              MS. MELL:   Yes.
  6              (Deposition adjourned at 2:39 p.m.)
  7              (Signature reserved.)
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 121 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 118
  1                            S I G N A T U R E
  2
  3          I declare under penalty of perjury under the laws
  4   of the State of Washington that I have read my within
  5   deposition, and the same is true and accurate, save and
  6   except for changes and/or corrections, if any, as
  7   indicated by me on the CHANGE SHEET flyleaf page hereof.
  8          Signed in _______________________, Washington,
  9   this _______ day of ___________ 20___.
 10
 11
 12                              _________________________________
 13                              BRUCE A. SCOTT, JR.
 14                              Taken:    Tuesday, December 10, 2019
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24   Re: Nwauzor, et al., v. The GEO Group
      Cause No.: 17-cv-05769-RJB
 25   Donald W. McKay, RMR, CRR, CCR


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 122 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 119
  1                         C E R T I F I C A T E
  2
      STATE OF WASHINGTON        )
  3                              ) ss
      COUNTY OF KING             )
  4
  5         I, the undersigned Washington Certified Court
      Reporter, hereby certify:
  6
            That the foregoing deposition upon oral examination
  7   of the witness named herein was taken stenographically
      before me and transcribed under my direction;
  8
            That the witness was duly sworn by me pursuant to
  9   RCW 5.28.010 to testify truthfully;
 10         That the transcript of the deposition is a full,
      true and correct transcript to the best of my ability;
 11
            That I am neither an attorney for, nor a relative
 12   or employee of any of the parties to the action or any
      attorney or counsel employed by the parties hereto, nor
 13   financially interested in its outcome.
 14         I further certify that in accordance with CR 30(e),
      the witness was given the opportunity to examine, read,
 15   and sign the deposition, within 30 days upon its
      completion and submission, unless waiver of signature was
 16   indicated in the record.
 17
 18
 19
                      ________________________________
 20                   Donald W. McKay, RMR, CRR
                      Washington Certified Court Reporter No. 3237
 21                   License effective until: 07/02/2020
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 294 Filed 04/24/20 Page 123 of 123
Bruce Scott, Jr.                                          December 10, 2019

                                                                    Page 120
  1                  SEATTLE DEPOSITION REPORTERS, LLC
                      600 University Street, Suite 320
  2                          Seattle, WA 98101
                               (206) 622-6661
  3
  4                         C H A N G E     S H E E T
  5   PLEASE MAKE ALL CHANGES OR CORRECTIONS ON THIS SHEET,
      SHOWING PAGE, LINE AND REASON.
  6   _________________________________________________________
  7   PAGE    LINE     CORRECTION AND REASON
  8   ____    ____     ___________________________________________
  9   ____    ____     ___________________________________________
 10   ____    ____     ___________________________________________
 11   ____    ____     ___________________________________________
 12   ____    ____     ___________________________________________
 13   ____    ____     ___________________________________________
 14   ____    ____     ___________________________________________
 15   ____    ____     ___________________________________________
 16   ____    ____     ___________________________________________
 17   ____    ____     ___________________________________________
 18   ____    ____     ___________________________________________
 19   ____    ____     ___________________________________________
 20   ____    ____     ___________________________________________
 21
 22                              _________________________________
                                 BRUCE A. SCOTT, JR.
 23                              Taken: Tuesday, December 10, 2019
 24   Re: Nwauzor, et al., v. The GEO Group
      Cause No.: 17-cv-05769-RJB
 25   Donald W. McKay, RMR, CRR, CCR


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
